



Exhibit 10.7
EXECUTION VERSION













--------------------------------------------------------------------------------





J.P.Morgan






CREDIT AGREEMENT




dated as of
August 14, 2020


among


USA TECHNOLOGIES, INC.,


The Loan Parties Party Hereto,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent












--------------------------------------------------------------------------------








TABLE OF CONTENTS




 
PAGE
 
 
ARTICLE I Definitions
1


SECTION 1.01    Defined Terms
1


SECTION 1.02    Classification of Loans and Borrowings
28


SECTION 1.03    Terms Generally
28


SECTION 1.04    Accounting Terms; GAAP
28


SECTION 1.05    Interest Rates; LIBOR Notification
29


SECTION 1.06    Pro Forma Adjustments for Acquisitions and Dispositions
30


SECTION 1.07    Status of Obligations
30


SECTION 1.08    Rounding
30


ARTICLE II The Credits
30


SECTION 2.01    Commitments
30


SECTION 2.02    Loans and Borrowings
30


SECTION 2.03    Requests for Borrowings
31


SECTION 2.04    [Section Intentionally Omitted]
32


SECTION 2.05    Swingline Loans
32


SECTION 2.06    Letters of Credit
33


SECTION 2.07    Funding of Borrowings
37


SECTION 2.08    Interest Elections
37


SECTION 2.09    Termination, Reduction, and Increase of Commitments
38


SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt
40


SECTION 2.11    Prepayment of Loans
41


SECTION 2.12    Fees    
42


SECTION 2.13    Interest
43


SECTION 2.14    Alternate Rate of Interest
44


SECTION 2.15    Increased Costs    
45


SECTION 2.16    Break Funding Payments
46


SECTION 2.17    Taxes
46


SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs    
49


SECTION 2.19    Mitigation Obligations; Replacement of Lenders    
51


SECTION 2.20    Defaulting Lenders
52


SECTION 2.21    Returned Payments
54


SECTION 2.22    Banking Services and Swap Agreements    
54


ARTICLE III Representations and Warranties
54


SECTION 3.01    Organization; Powers
54


SECTION 3.02    Authorization; Enforceability
54


SECTION 3.03    Governmental Approvals; No Conflicts
55


SECTION 3.04    Financial Condition; No Material Adverse Change
55


SECTION 3.05    Properties
55


SECTION 3.06    Litigation and Environmental Matters
55


SECTION 3.07    Compliance with Laws and Agreements; No Default
56





i

--------------------------------------------------------------------------------





SECTION 3.08    Investment Company Status
56


SECTION 3.09    Taxes
56


SECTION 3.10    ERISA    
56


SECTION 3.11    Disclosure    
56


SECTION 3.12    Material Agreements
56


SECTION 3.13    Solvency
57


SECTION 3.14    Insurance
57


SECTION 3.15    Capitalization and Subsidiaries    
57


SECTION 3.16    Security Interest in Collateral
57


SECTION 3.17    Employment Matters
57


SECTION 3.18    Federal Reserve Regulations
57


SECTION 3.19    Use of Proceeds    
58


SECTION 3.20    No Burdensome Restrictions
58


SECTION 3.21    Anti-Corruption Laws and Sanctions
58


SECTION 3.22    EEA Financial Institutions
58


SECTION 3.23    Plan Assets; Prohibited Transactions
58


ARTICLE IV Conditions
58


SECTION 4.01    Effective Date
58


SECTION 4.02    Each Credit Event
60


ARTICLE V Affirmative Covenants
61


SECTION 5.01    Financial Statements and Other Information
61


SECTION 5.02    Notices of Material Events
62


SECTION 5.03    Existence; Conduct of Business    
63


SECTION 5.04    Payment of Obligations
63


SECTION 5.05    Maintenance of Properties
63


SECTION 5.06    Books and Records; Inspection Rights
63


SECTION 5.07    Compliance with Laws and Material Contractual Obligations
64


SECTION 5.08    Use of Proceeds    
64


SECTION 5.09    Accuracy of Information
64


SECTION 5.10    Insurance
64


SECTION 5.11    Reserved    
65


SECTION 5.12    Casualty and Condemnation
65


SECTION 5.13    Depository Banks
65


SECTION 5.14    Additional Collateral; Further Assurances
65


SECTION 5.15    Post-Closing Matters
66


ARTICLE VI Negative Covenants
67


SECTION 6.01    Indebtedness
67


SECTION 6.02    Liens
68


SECTION 6.03    Fundamental Changes
69


SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions
70


SECTION 6.05    Asset Sales
71


SECTION 6.06    Sale and Leaseback Transactions
71


SECTION 6.07    Swap Agreements
71


SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness
72


SECTION 6.09    Transactions with Affiliates
72


SECTION 6.10    Restrictive Agreements    
72





ii

--------------------------------------------------------------------------------





SECTION 6.11    Amendment of Material Documents
73


SECTION 6.12    Financial Covenants
73


SECTION 6.13    Stitch Networks    
73


ARTICLE VII Events of Default    
73


ARTICLE VIII The Administrative Agent
76


SECTION 8.01    Authorization and Action
76


SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc
78


SECTION 8.03    Posting of Communications
79


SECTION 8.04    The Administrative Agent Individually
80


SECTION 8.05    Successor Administrative Agent    
80


SECTION 8.06    Acknowledgements of Lenders and Issuing Bank
81


SECTION 8.07    Collateral Matters
82


SECTION 8.08    Credit Bidding
83


SECTION 8.09    Certain ERISA Matters
83


SECTION 8.10    Flood Laws
84


ARTICLE IX Miscellaneous    
85


SECTION 9.01    Notices
85


SECTION 9.02    Waivers; Amendments
86


SECTION 9.03    Expenses; Indemnity; Damage Waiver
88


SECTION 9.04    Successors and Assigns
90


SECTION 9.05    Survival
93


SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution
93


SECTION 9.07    Severability    
94


SECTION 9.08    Right of Setoff    
94


SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process
94


SECTION 9.10    WAIVER OF JURY TRIAL
95


SECTION 9.11    Headings
95


SECTION 9.12    Confidentiality
95


SECTION 9.13    Several Obligations; Nonreliance; Violation of Law
96


SECTION 9.14    USA PATRIOT Act
96


SECTION 9.15    Disclosure
96


SECTION 9.16    Appointment for Perfection
96


SECTION 9.17    Interest Rate Limitation
96


SECTION 9.18    No Fiduciary Duty, etc
97


SECTION 9.19    Marketing Consent
97


SECTION 9.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
97


SECTION 9.21    Acknowledgement Regarding Any Supported QFCs
98


ARTICLE X Loan Guaranty    
98


SECTION 10.01    Guaranty
98


SECTION 10.02    Guaranty of Payment
99


SECTION 10.03    No Discharge or Diminishment of Loan Guaranty
99


SECTION 10.04    Defenses Waived
99


SECTION 10.05    Rights of Subrogation
100


SECTION 10.06    Reinstatement; Stay of Acceleration
100


SECTION 10.07    Information
100


SECTION 10.08    Termination
100





iii

--------------------------------------------------------------------------------





SECTION 10.09    Taxes
100


SECTION 10.10    Maximum Liability
100


SECTION 10.11    Contribution
101


SECTION 10.12    Liability Cumulative
101


SECTION 10.13    Keepwell
101









iv

--------------------------------------------------------------------------------





SCHEDULES:


Commitment Schedule
Schedule 3.05 - Properties, etc.
Schedule 3.06 - Disclosed Matters
Schedule 3.09 - Taxes
Schedule 3.12 - Material Agreements
Schedule 3.14 - Insurance
Schedule 3.15 - Capitalization and Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
Schedule 6.10 - Existing Restrictions


EXHIBITS:


Exhibit A - Assignment and Assumption
Exhibit B-1 - Borrowing Request
Exhibit B-2 - Interest Election Request
Exhibit C-1 - U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C-2 - U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit C-3 - U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C-4 - U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D - Compliance Certificate
Exhibit E - Joinder Agreement




v

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of August 14, 2020 (as it may be amended or modified
from time to time, this “Agreement”), among USA TECHNOLOGIES, INC., a
Pennsylvania corporation (the “Borrower”), the other Loan Parties party hereto,
the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“Account” has the meaning assigned to such term in the Security Agreement.


“Account Debtor” means any Person obligated on an Account.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or
Subsidiary (a) acquires any going business, line of business or division or all
or substantially all of the assets of any Person, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one-month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than 1.00% per annum, such rate
shall be deemed to be 1.00% per annum for purposes of this Agreement.


“Adjusted Quick Ratio” means, as of any date, the ratio of (a) the sum of (i)
unrestricted cash (which, after the date that is 60 calendar days after the
Effective Date, is maintained in a deposit account with the Administrative
Agent), plus (ii) Permitted Investments maintained in a deposit account or
securities account with the Administrative Agent, plus (iii) the Current
Eligible Receivable Amount, plus (iv) the Current Short Term Finance Receivable
Amount, plus (iv) the Current Long Term Finance Receivables Amount to (b)
outstanding Total Indebtedness, in each case determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one


1

--------------------------------------------------------------------------------





or more intermediaries, Controls or is Controlled by or is under common Control
with the specified Person.


“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).


“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.


“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure of each
Lender calculated assuming that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time).


“ALTA” means the American Land Title Association.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Applicable Parties” has the meaning assigned to it in Section 8.03(c).


“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment at such time and the denominator of which is the aggregate Revolving
Commitments at such time (provided that, if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at such time); provided
that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations above.


“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment CBFR
Spread”, “Revolving Commitment Eurodollar Spread” “Term A Loan CBFR Spread”,
“Term A Loan Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Borrower’s Total Leverage Ratio as of the most recent
determination date, provided that until December 31, 2021, the “Applicable Rate”
shall be the applicable rates per annum set forth below in Category 1:


Total Leverage Ratio
Revolving Commitment CBFR Spread
Revolving Commitment Eurodollar Spread
Term A Loan CBFR Spread
Term A Loan Eurodollar Spread
Commitment Fee Rate
Category 1
≥ 2.0 to 1.0
3.75%
4.75%
3.75%
4.75%
0.50%
Category 2
≥ 1.0 to 1.0
but
< 2.0 to 1.0
3.25%
4.25%
3.25%
4.25%
0.50%
Category 3
< 1.0 to 1.0
2.75%
3.75%
2.75%
3.75%
0.50%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01 and (b) each change in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that at the
option of the Administrative Agent or at the request of the Required


2

--------------------------------------------------------------------------------





Lenders, if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Section 5.01,
the Total Leverage Ratio shall be deemed to be in Category 1 during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.


If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), or any ratio or compliance information in a
Compliance Certificate or other certification was incorrectly calculated, relied
on incorrect information or was otherwise not accurate, true or correct, the
Borrower shall be required to retroactively pay any additional amount that the
Borrower would have been required to pay if such financial statements,
Compliance Certificate or other information had been accurate and/or computed
correctly at the time they were delivered.


“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).


“Approved Fund” has the meaning assigned to the term in Section 9.04(b).


“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole bookrunner
and sole lead arranger hereunder.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.


“Availability” means, at any time, an amount equal to (a) the aggregate
Revolving Commitments minus (b) the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by the Administrative Agent, any Lender or any
of their respective Affiliates: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services, and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).


“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary


3

--------------------------------------------------------------------------------





or involuntary bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar- denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00% per annum, the
Benchmark Replacement will be deemed to be 1.00% per annum for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.


“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar- denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “CB Floating Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or


(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


4

--------------------------------------------------------------------------------







(1)a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Screen Rate, in each
case which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or


(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate announcing that the LIBO Screen
Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841 (k)) of such party.


“Board” means the Board of Governors of the Federal Reserve System of the U.S.


“Borrower” means USA Technologies, Inc., a Pennsylvania corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, and (c) a Swingline Loan.




5

--------------------------------------------------------------------------------





“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B-1 hereto or any other form approved by the Administrative Agent.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.


“Cantaloupe” means Cantaloupe Systems, Inc., a Delaware corporation.


“Cantaloupe Acquisition” means that certain merger of USAT, Inc., a Delaware
corporation, with and into Cantaloupe on November 9, 2017.


“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.


“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.


“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (i) directors of the Borrower on the
date of this Agreement nor (ii) nominated, ratified, appointed or approved by
the board of directors of the Borrower; or (c) the Borrower shall cease to own,
free and clear of all Liens or other encumbrances, directly or indirectly, 100%
of the outstanding voting Equity Interests of any Subsidiary of the Borrower on
a fully diluted basis and all voting rights and equivalent economic interests
with respect thereto.


“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street


6

--------------------------------------------------------------------------------





Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.


“Charges” has the meaning assigned to such term in Section 9.17.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, a Term A
Loan, or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term A Commitment, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that is or required to be, subject to
a security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Secured
Obligations.


“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.


“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, grant, or perfect
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, and deeds of trust, now
or hereafter executed by any Loan Party and delivered to the Administrative
Agent for the benefit of the Secured Parties.


“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitments. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its Commitment,
as applicable.


“Commitment Schedule” means the Schedule attached hereto identified as such.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.


“Compliance Certificate” means a certificate of a Financial Officer in
substantially the form of Exhibit E.


“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the


7

--------------------------------------------------------------------------------





Relevant Governmental Body for determining compounded SOFR; provided that:


(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Covered Entity” means any of the following:


(a)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.

§ 252.82(b);


(b)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R.

§ 47.3(b); or


(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.


“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.


“Current Long Term Finance Receivable Amount” means, at any time of
determination, the difference of (a) 65% of Eligible Receivables arising from
equipment sales subject to extended payment terms with respect to which the
scheduled due date is more than 365 days after such time of determination minus
(b) Reserves.


“Current Receivables Amount” means, at any time of determination, the sum of (a)
85% of Eligible Receivables with respect to which the scheduled due date is less
than 120 days after such time of determination minus (b) Reserves.


“Current Short Term Finance Receivable Amount” means, at any time of
determination, the sum of (a) 80% of Eligible Receivables arising from equipment
sales subject to extended payment terms with respect to which the scheduled due
date is less than 365 days after such time of determination minus (b) Reserves.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse


8

--------------------------------------------------------------------------------





of time or both would, unless cured or waived, become an Event of Default.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans and participations in
then outstanding Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s or the Borrower’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or the Borrower, as the case may be, or (d) has become the subject of (i)
a Bankruptcy Event or (ii) a Bail-In Action.


“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.


“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest that by its terms (or by the terms of any other Equity Interest into
which it is convertible or exchangeable) or otherwise (a) matures or is subject
to mandatory redemption or repurchase (other than solely for Equity Interests
that are not Disqualified Equity Interests) pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holder thereof upon the occurrence of a change of
control or asset sale event shall be subject to the full and final payment and
performance of the Obligations and the termination of the Commitments and any
and all of Lender’s obligations to extent credit or make final accommodations to
Borrower hereunder); (b) is convertible into or exchangeable or exercisable for
Indebtedness or any Disqualified Equity Interest, at the option of the holder
thereof; (c) may be required to be redeemed or repurchased at the option of the
holder thereof (other than solely for Equity Interests that are not Disqualified
Equity Interests), in whole or in part, in each case on or before the date that
is one-hundred eighty (180) days after the latest Maturity Date; or (d) provides
for scheduled payments of dividends to be made in cash, provided that if such
Equity Interests are issued pursuant to a plan for the benefit of future,
current or former employees, directors or officers of the Borrower or any other
Loan Party or by any such plan to such employees, directors or officers, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or any other Loan
Party in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s, director’s or officer’s termination, death or
disability.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”)


9

--------------------------------------------------------------------------------





among two or more Persons (whether pursuant to a “plan of division” or similar
arrangement), which may or may not include the Dividing Person and pursuant to
which the Dividing Person may or may not survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.


“Document” has the meaning assigned to such term in the Security Agreement.


“dollars” or “$” refers to lawful money of the U.S.


“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.


“Early Opt-in Election” means the occurrence of:


(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.14 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and


(2)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.


“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of income tax refunds in such period, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) any
extraordinary non-cash charges for such period, (v) any other non-cash charges
for such period (but excluding any non-cash charge in respect of an item that
was included in Net Income in a prior period), (vi) any non-recurring fees, cash
charges and other cash expenses (including severance costs) made or incurred in
connection with the Transactions or other Permitted Acquisitions that are paid
or otherwise accounted for in such period; provided that the amount thereof
added back to EBITDA pursuant to this clause (vi) shall not exceed $2,500,000 in
the aggregate for all periods following December 31, 2020, and (vii) to the
extent incurred on or prior to June 30, 2021, litigation expense (net of
insurance proceeds received with respect thereto), costs associated with the
restatement of Borrower’s financial statements, costs associated with
implemented new financial controls, and one-time signing bonuses for the new
management team and investment banking fees; provided that the amount added back
pursuant to this clause (vii) shall not exceed $1,500,000 in the aggregate for
all periods following December 31, 2020; minus (b) without duplication and to
the extent included in Net Income, (i) any cash payments made during such period
in respect of non-cash charges described in clause (a)(v) taken in a prior
period and (ii) any extraordinary gains and any non-cash items of income for
such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is


10

--------------------------------------------------------------------------------





subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.


“Eligible Receivables” means, at any time, the Accounts of the Loan Parties
which the Administrative Agent determines in its reasonable discretion are
eligible as the basis for inclusion in the Adjusted Quick Ratio calculation.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Receivables shall not include any Account which (a) has been written off the
books of such Loan Party or is otherwise designated as uncollectible; (b) are
not owned by the Loan Parties free and clear of all Liens and claims of Persons
other than the Administrative Agent; (c) is owed by an Affiliate of the Loan
Parties or any employee, officer, or director thereof; (d) is owed by an Account
Debtor that is not a resident of the United States or Canada or is subject to
Sanctions; (e) is not payable in U.S. Dollars; (f) is owed by an Account Debtor
subject to a Bankruptcy Event; or (g) is owed by an Account Debtor or an
Affiliate thereof to which the Borrower is indebted, or is subject to any
security deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof. In
determining the amount of an Eligible Receivable, the face amount of an Account
may, in the Administrative Agent’s reasonable discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Loan may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Loan Party or Subsidiary to reduce the amount
of such Account.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equipment” has the meaning assigned to such term in the Security Agreement.




11

--------------------------------------------------------------------------------





“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(a)(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414(m) of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status or in reorganization, within the meaning of Title
IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit


12

--------------------------------------------------------------------------------





or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.


“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall be set forth on its public
website from time to time, and published on the next succeeding Business Day by
the NYFRB as the effective federal funds rate, provided that, if the Federal
Funds Effective Rate as so determined would be less than 1.00% per annum, such
rate shall be deemed to be 1.00% per annum for the purposes of this Agreement.


“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.


“Fee Letter” means, collectively, that certain Fee Letter, dated July 24, 2020
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time), by and between the Borrower and the Administrative Agent and
any other fee letters entered into by the parties (or any of them) from time to
time.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financial Statements” has the meaning assigned to such term in Section 5.01.


“Fixtures” has the meaning assigned to such term in the Security Agreement.


“Flood Laws” has the meaning assigned to such term in Section 8.10.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary of Borrower other than a Domestic
Subsidiary.
“Funding Account” has the meaning assigned to such term in Section 4.01(h).


“GAAP” means generally accepted accounting principles in the U.S.


“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the


13

--------------------------------------------------------------------------------





guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee for all purposes of
this Agreement shall be deemed to be an amount equal to the stated or
determinable amount of the related Indebtedness or primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith (the “Guaranteed Amount”).
The term “Guarantee” as a verb has a corresponding meaning.


“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.


“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.


“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.


“IBA” has the meaning assigned to such term in Section 1.05.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable or
accrued expenses incurred in the ordinary course of business which are not more
than one hundred twenty (120) days past due or past the date such expenses began
accruing), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
earn-outs in respect of Permitted Acquisitions to the extent reflected as a
liability on the consolidated balance sheet of the Borrower and its
Subsidiaries, (l) any other Off-Balance Sheet Liability, (m) obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Swap Agreements, and (n)
obligations in respect of Disqualified Equity Interests. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


14

--------------------------------------------------------------------------------







“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).


“Information” has the meaning assigned to such term in Section 9.12.


“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.


“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates, to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.


“Interest Payment Date” means (a) with respect to any CBFR Loan (other than a
Swingline Loan), the last day of each calendar quarter and the Revolving Credit
Maturity Date or the Term A Maturity Date, as applicable, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Credit Maturity Date or the Term A Maturity Date, as applicable, and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the Revolving Credit Maturity Date.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, three or six
months thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than 1.00% per annum, such rate shall be deemed to be 1.00%
per annum for purposes of this Agreement.


“Inventory” has the meaning assigned to such term in the Security Agreement.


15

--------------------------------------------------------------------------------







“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means, individually and collectively, each of JPM, in its
capacity as the issuer of Letters of Credit hereunder and its successors in such
capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).


“Issuing Bank Sublimit” means, as of the Effective Date, $2,500,000.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.


“JPM” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means any payment made by the Issuing Bank pursuant to a
Letter of Credit.


“LC Exposure” means, at any time, the Standby LC Exposure at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate LC Exposure at such time.


“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.19 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.


“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than 1.00%
per annum, such rate shall be deemed to 1.00% per annum for the purposes of this
Agreement.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase


16

--------------------------------------------------------------------------------





option, call or similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit applications, each
Collateral Document, each Compliance Certificate, the Loan Guaranty, any
Obligation Guaranty, each subordination agreement, each intercreditor agreement,
and each other agreement, instrument, document and certificate executed in
connection herewith or therewith and delivered to, or in favor of, the
Administrative Agent or any Lender and including each other pledge, power of
attorney, consent, assignment, contract, notice, letter of credit agreement,
letter of credit applications and any agreements between the Borrower and the
Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit, and each other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby.. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.


“Loan Guarantor” means each Loan Party.


“Loan Guaranty” means Article X of this Agreement.


“Loan Parties” means, collectively, the Borrower, the Borrower’s Subsidiaries
and any other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their respective successors and assigns, and the term “Loan Party”
shall mean any one of them or all of them individually, as the context may
require.


“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.


“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as
a whole, to perform their obligations under the Loan Documents to which they are
a party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf of
itself and the other Secured Parties) on the Collateral or the priority of such
Liens, or (d) the rights of or benefits available to the Administrative Agent,
the Issuing Bank or the Lenders under any of the Loan Documents.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


“Material Real Property” means each parcel or related parcels of real property
owned by any Loan Party which has a fair market value in excess of $1,000,000.


“Maximum Rate” has the meaning assigned to such term in Section 9.17.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in


17

--------------------------------------------------------------------------------





favor of the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, on real property of a Loan Party, including any
amendment, restatement, modification or supplement thereto.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) except as
provided in Section 1.06, the income (or deficit) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any Subsidiary, and (b) the income (or deficit) of any Person (other
than a Subsidiary) in which the Borrower or any Subsidiary has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary, to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of- pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer) ); provided that no such net cash proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such net proceeds in such fiscal year shall exceed $500,000 (and thereafter only
net proceeds in excess of such amount shall constitute Net Proceeds).


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than 1.00% per annum, such rate shall be deemed to be 1.00% per
annum for purposes of this Agreement.


“Obligated Party” has the meaning assigned to such term in Section 10.02.


“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the


18

--------------------------------------------------------------------------------





Loan Parties to any of the Lenders, the Administrative Agent, the Issuing Bank
or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.


“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.


“Paid in Full” or “Payment in Full” means, (a) the payment in full in cash of
all outstanding Loans and LC Disbursements, together with accrued and unpaid
interest thereon, (b) the termination, expiration, or cancellation and return of
all outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit,
or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank, in an
amount equal to one-hundred and three percent (103%) of the LC Exposure as of
the date of such payment), (c) the payment in full in cash of the accrued and
unpaid fees, (d) the payment in full in cash of all reimbursable expenses and
other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (e) the termination of all Commitments, and (f) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations or entering into other arrangements satisfactory to the Secured
Parties counterparties thereto.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of


19

--------------------------------------------------------------------------------





the following requirements:


(a)such Acquisition is not a hostile or contested acquisition;
(b)the business acquired in connection with such Acquisition is (i) located in
the U.S., (ii) organized under applicable U.S. and state laws, and (iii) not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;
(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Lenders have been notified in writing by the Loan Parties that
any representation or warranty is not correct and the Lenders have explicitly
waived in writing compliance with such representation or warranty) and no
Default exists, will exist, or would result therefrom;
(d)as soon as available, but not less than fifteen (15) days prior to such
Acquisition, the Borrower has provided the Administrative Agent (i) notice of
such Acquisition and (ii) a copy of all business and financial information
reasonably requested by the Administrative Agent including pro forma financial
statements, and statements of cash flow;
(e)the purchase price of such Acquisition does not exceed $15,000,000 and any
cash consideration paid for all Acquisitions made during any fiscal year of the
Borrower shall not exceed
$15,000,000;
(f)if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become a
wholly-owned Domestic Subsidiary of the Borrower and a Loan Party pursuant to
the terms of this Agreement;
(g)if such Acquisition is an acquisition of assets, such Acquisition is
structured so that the Borrower or another Loan Party shall acquire such assets;
(h)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;
(i)if such Acquisition involves a merger or a consolidation involving (i) the
Borrower, the Borrower shall be the surviving entity or (ii) any other Loan
Party, such Loan Party shall be the surviving entity unless the other Person
will become a wholly-owned Subsidiary of the Borrower and a Loan Party pursuant
to Section 5.14;
(j)no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;
(k)the Borrower shall certify to the Administrative Agent and the Lenders (and
provide the Administrative Agent and the Lenders with a pro forma calculation in
form and substance reasonably satisfactory to the Administrative Agent) that,
after giving effect to the completion of such Acquisition, on a pro forma basis,
the Borrowers will otherwise be in compliance with the covenants in Section 6.12
of this Agreement;
(l)all actions required to be taken with respect to any newly acquired or formed
wholly-owned Subsidiary of the Borrower or a Loan Party, as applicable, required
under Section 5.14 shall have been taken; and
(m)the Borrower shall have delivered to the Administrative Agent the final
executed documentation relating to such Acquisition within five (5) days
following the consummation thereof.


“Permitted Encumbrances” means:


(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;




20

--------------------------------------------------------------------------------





(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.


“Permitted Investments” means:


(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;


(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


21

--------------------------------------------------------------------------------







“Prepayment Event” means:


(a)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in Section 6.05(a) - (g); or


(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party or any Subsidiary with a fair value immediately prior to such event
equal to or greater than $500,000; or


(c)the incurrence by any Loan Party or any Subsidiary of any Indebtedness, other
than Indebtedness permitted under Section 6.01 or permitted by the Required
Lenders pursuant to Section 9.02.


“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.


“Projections” has the meaning assigned to such term in Section 5.01(e).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning assigned to it in Section 9.21.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Loan Party pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Loan Party.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).


“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).


“Register” has the meaning assigned to such term in Section 9.04(b).


22

--------------------------------------------------------------------------------







“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.


“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
any Loan Party’s assets from information furnished by or on behalf of such Loan
Party, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.


“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, as long as there are only two Lenders, Required Lenders shall
mean both Lenders; provided further that, for purposes of declaring the Loans to
be due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VII or the Commitments expire or
terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Revolving
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.


“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its sole discretion, to maintain with respect to the Eligible
Receivables or the Loan Parties.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $5,000,000.00.




23

--------------------------------------------------------------------------------





“Revolving Credit Maturity Date” means August 14, 2023 (if the same is a
Business Day, or if not then the immediately next succeeding Business Day), or
any earlier date on which the Revolving Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.


“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and its Swingline Exposure at such time.


“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(a).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.


“SEC” means the Securities and Exchange Commission of the U.S.


“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to the
Administrative Agent or one or more Lenders or their respective Affiliates or a
Person that was a Lender (or an Affiliate of a Lender) at the time the Swap
Agreement Obligation was incurred; provided, however, that the definition of
“Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.


“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c)
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.


“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.


24

--------------------------------------------------------------------------------







“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Specified SVB Account” means that certain deposit account maintained by
Cantaloupe with Silicon Valley Bank with account number ending in 8650.


“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.


“Statements” has the meaning assigned to such term in Section 2.18(g).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve Board.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Federal Reserve Board or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“Stitch Networks” means Stitch Networks Corporation, a Delaware corporation.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held , or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.


“Supported QFC” has the meaning assigned to it in Section 9.21.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services


25

--------------------------------------------------------------------------------





provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender, and (b) any cancellations,
buy backs, reversals, terminations or assignments of any Swap Agreement
transaction permitted hereunder with a Lender or an Affiliate of a Lender.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Swingline Commitment” means the amount set forth opposite JPM’s name on the
Commitment Schedule as Swingline Commitment. As of the Effective Date, the
Swingline Commitment is $0.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of (a) any
Revolving Lender (other than a Revolving Lender in its capacity as the Swingline
Lender) at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time and (b) the Revolving Lender in its capacity as the
Swingline Lender shall be the principal amount of all Swingline Loans made by
such Revolving Lender in its capacity as the Swingline Lender outstanding at
such time (less the amount of participations funded by the other Revolving
Lenders in such Swingline Loans).


“Swingline Lender” means JPM, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPM in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPM in its capacity as Swingline Lender as well.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Term A Commitment” means, with respect to each Lender, the commitment, if any,
of such Lender to make Term A Loan, expressed as an amount representing the
maximum principal amount of the Term A Loan to be made by such Lender, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such Lenders pursuant to Section 9.04. The
initial amount of each Lender’s Term A Commitment is set forth on the Commitment
Schedule or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Term A Commitment, as applicable. The aggregate amount of the
Lenders’ Term A Commitment on the Effective Date is $15,000,000.00.
“Term A Lender” means a Lender having a Term A Commitment or an outstanding Term
A Loan.
“Term A Loan” means a Loan made pursuant to Section 2.01(b).
“Term A Maturity Date” means August 14, 2023.
“Term Commitments” means the Term A Commitments.
“Term Lenders” means the Term A Lenders.




26

--------------------------------------------------------------------------------





“Term Loans” means the Term A Loans.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness determined for the Borrower and its Subsidiaries on a consolidated
basis at such date.


“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the CB Floating Rate.


“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00% per annum, the Unadjusted
Benchmark Replacement will be deemed to be 1.00% per annum for the purposes of
this Agreement.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.


“U.S.” means the United States of America.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the
Code.


“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.21.


27

--------------------------------------------------------------------------------







“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail- In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the


28

--------------------------------------------------------------------------------





Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party, the Borrower
or any Subsidiary at “fair value”, as defined therein and (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding anything to the contrary contained in this Section 1.04
or in the definition of “Capital Lease Obligations,” any existing requirement
of, or any change in, accounting for leases pursuant to GAAP resulting from the
adoption of Financial Accounting Standards Board Accounting Standards Update No.
2016-02, Leases (Topic 842), to the extent such adoption would require treating
any lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.


SECTION 1.05 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. Upon the occurrence of a Benchmark Transition Event or an
Early Opt-In Election, Section 2.14(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Borrower, pursuant to Section 2.14(d), of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c),


29

--------------------------------------------------------------------------------





will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.


SECTION 1.06 Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrower most recently ended, the Total Leverage Ratio shall be calculated after
giving pro forma effect thereto (including pro forma adjustments in the nature
of cost savings and synergies arising out of events which are directly
attributable to the acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by a Financial Officer), as if such acquisition or such disposition (and any
related incurrence, repayment or assumption of Indebtedness) had occurred in the
first day of such four-quarter period.


SECTION 1.07 Status of Obligations.In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.


SECTION 1.08 Rounding. Any financial ratios required to be maintained by any
Loan Party pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


ARTICLE II


The Credits
SECTION 2.01 Commitments.


(a)Subject to the terms and conditions set forth herein, each Lender severally
(and not jointly) agrees to make Revolving Loans in dollars to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result (after giving effect to any application of proceeds of such
Borrowing pursuant to Section 2.10(a)) in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


(b)Subject to the terms and conditions set forth herein, each Term A Lender
severally (and not jointly) agrees to make a Term A Loan in dollars to the
Borrower, on the Effective Date, in a principal amount not to exceed such
Lender’s Term A Commitment. Amounts prepaid or repaid in respect of Term A Loans
may not be reborrowed.


SECTION 2.02 Loans and Borrowings.


(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the


30

--------------------------------------------------------------------------------





applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.


(b)Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower
may request in accordance herewith, provided that all Revolving Borrowings and
Term Loan Borrowings made on the Effective Date must be made as CBFR Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.08.
Each Swingline Loan shall be an CBFR Loan. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (and in the case of an Affiliate, the provisions
of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$50,000 and not less than $500,000. At the time that each CBFR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $100,000; provided that an CBFR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $25,000 and
not less than $25,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or the Term A Maturity Date, as applicable.


SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request either in writing (delivered by
hand or fax) in the form attached hereto as Exhibit B and signed by the Borrower
or by telephone or through Electronic System, if arrangements for doing so have
been approved by the Administrative Agent, (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York time, three Business Days before
the date of the proposed Borrowing or in the case of an CBFR Borrowing, not
later than 2:00 p.m., New York time, on the date of the proposed Borrowing;
provided that any such notice of an CBFR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 11:00 a.m., New York time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, fax or a communication through
Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:


(i)the Class of Borrowing, the aggregate amount of the requested Borrowing, and
a breakdown of the separate wires comprising such Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an CBFR Borrowing or a Eurodollar
Borrowing;
and


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be


31

--------------------------------------------------------------------------------





an CBFR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04 [Section Intentionally Omitted]


SECTION 2.05 Swingline Loans.


(a)Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender may agree, but shall have
no obligation, to make Swingline Loans to the Borrower, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Lender’s Swingline Commitment, (ii) the Swingline Lender’s Revolving
Exposure exceeding its Revolving Commitment, or (iii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by fax) or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, not later than noon, New York time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower, to the extent the Swingline
Lender elects to make such Swingline Loan by means of a credit to the Funding
Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank, and in the case of repayment of another Loan or
fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 2:00 p.m., New York
time, on the requested date of such Swingline Loan.


(b)The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by 11:00 a.m., New York time, on a Business Day no later than 4:00
p.m., New York time on such Business Day and if received after 11:00 a.m., New
York time, “on a Business Day” shall mean no later than 9:00 a.m. New York time
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the


32

--------------------------------------------------------------------------------





Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.


SECTION 2.06 Letters of Credit.


(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, the Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit through Electronic System, if arrangements for doing so have
been approved by the Issuing Bank) to the Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension, but in any event no less than three Business Days) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower


33

--------------------------------------------------------------------------------





also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure shall not exceed
$2,500,000, (ii) no Revolving Lender’s Revolving Exposure shall exceed its
Revolving Commitment and (iii) the Aggregate Revolving Exposure shall not exceed
the aggregate Revolving Commitments. Notwithstanding the foregoing or anything
to the contrary contained herein, the Issuing Bank shall not be obligated to
issue or modify any Letter of Credit if, immediately after giving effect
thereto, the outstanding LC Exposure in respect of all Letters of Credit issued
by Issuing Bank and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that the Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and the
Issuing Bank agrees to consider any such request in good faith. Any Letter of
Credit so issued by the Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of the Credit Agreement, and shall not affect the Issuing Bank Sublimit
of any other Issuing Bank, subject to the limitations on the aggregate LC
Exposure set forth in clause (i) of this Section 2.06(b).


(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non- renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
9:00 a.m., New York time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is received after 9:00 a.m., New York time, on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an CBFR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting CBFR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof, and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders),


34

--------------------------------------------------------------------------------





and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank, as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of CBFR Revolving Loans or Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit, or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax or through
Electronic Systems) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.


(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to CBFR Revolving Loans and such interest shall
be due and payable on the date when such reimbursement is due; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing


35

--------------------------------------------------------------------------------





Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.


(i)Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Bank, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. (ii) Subject to the appointment
and acceptance of a successor Issuing Bank, the Issuing Bank may resign as the
Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such
resigning Issuing Bank shall be replaced in accordance with Section 2.06(i)
above.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to one hundred and three percent (103%) of the amount of the LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b) or 2.20. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived as confirmed in writing by the Administrative Agent.


(k)LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.


(l)Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued


36

--------------------------------------------------------------------------------





or outstanding hereunder supports any obligations of, or is for the account of,
a Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit,
and without derogating from any rights of the applicable Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Borrower (i) shall reimburse, indemnify
and compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Borrower


SECTION 2.07 Funding of Borrowings.


(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
1:00 p.m., New York time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that Term Loans shall be
made as provided in Sections 2.01(b) and 2.02(b) and Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to the Funding Account(s);
provided that CBFR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to CBFR Revolving Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


SECTION 2.08 Interest Elections.


(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower


37

--------------------------------------------------------------------------------





were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
Electronic System or fax to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.


(c)Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)
whether the resulting Borrowing is to be an CBFR Borrowing or a Eurodollar

Borrowing; and


(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.


(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an CBFR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an CBFR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.09 Termination, Reduction, and Increase of Commitments.


(a)Unless previously terminated, (i) the Term A Commitments shall terminate at
5:00 p.m., New York time, on the Effective Date and (ii) all the Revolving
Commitments shall terminate on the Revolving Credit Maturity Date.


(b)The Borrower may at any time terminate the Revolving Commitments upon the
Payment in Full of the Secured Obligations.


(c)The Borrower may from time to time reduce the Revolving Commitments; provided
that (i) each reduction of the Revolving Commitments shall be in an amount that
is an integral multiple of $500,000 and not less than $500,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the aggregate
Revolving Commitments.


(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the


38

--------------------------------------------------------------------------------





Revolving Commitments under paragraph (b) or (c) of this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments.


(e)The Borrower shall have the right request increases in the Term A Loan or
additional term loan facilities and/or increases in the Revolving Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution, provided that (i) any such request for an increase
shall be in a minimum amount of $2,500,000, (ii) the Borrower may make a maximum
of two such requests, (iii) after giving effect thereto, the sum of the total of
the additional Commitments does not exceed $5,000,000 during the term of this
Agreement, (iv) the Administrative Agent, the Swingline Lender and the Issuing
Bank have approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (vi) the procedures described in
Section 2.09(g) below have been satisfied. Nothing contained in this Section
2.09 shall constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to increase its Commitment hereunder at any time.


(f)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase or addition would cause the Revolving Commitments
to exceed $5,000,000. As a condition precedent to such an increase or addition,
the Borrower shall deliver to the Administrative Agent (i) a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrower, certifying that, before and
after giving effect to such increase or addition, (1) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (2) no Default exists and (3) the Borrower is in
compliance (on a pro forma basis) with the covenants contained in Section 6.12
and (ii) legal opinions and documents consistent with those delivered on the
Effective Date, to the extent requested by the Administrative Agent.


(g)With respect to increases in the Revolving Commitment, on the effective date
of any such increase or addition, (i) any Lender increasing (or, in the case of
any newly added Lender, extending) its Commitment shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Loans of all the Lenders to equal its
revised Applicable Percentage of such outstanding Loans, and the Administrative
Agent shall make such other adjustments among the Lenders with respect to the
Loans then outstanding and amounts of principal, interest, commitment fees and
other amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Loans as of the date of any increase (or addition) in the Commitments (with such
reborrowing to consist of the Types of Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods. Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition


39

--------------------------------------------------------------------------------





and shall distribute such revised Commitment Schedule to each of the Lenders and
the Borrower, whereupon such revised Commitment Schedule shall replace the old
Commitment Schedule and become part of this Agreement.


(h)Any additional term loan facilities made pursuant thereto shall be in the
form of and constitute a Loan that shall be made subject to all of the terms and
conditions contained in this Agreement (including, without limitation, the
conditions set forth in Section 4.02) applicable to, and shall constitute and
comprise a portion of, the Loans and Obligations and, except as otherwise
provided in this Section 2.09(h), shall be on terms substantially consistent
with, and no more favorable than, or to the extent not consistent (except as
otherwise provided in this Section 2.09(h)), on terms reasonably acceptable to
Administrative Agent, those applicable to the Term A Loans. Any additional term
loan facilities (A) subject to Section 2.10, shall be repaid as agreed to by
Borrower and the Lenders providing such additional term loans, provided that the
neither the maturity nor the weighted average life to maturity of the payments
with respect thereto shall be shorter than any existing Term Loans; (B) shall
for all purposes be Loans and Obligations hereunder and under the Loan
Documents; and (C) shall rank pari passu with the other Term A Loans for
purposes of Sections 2.18 and 2.19 hereof. Any additional term loans shall bear
interest at the CB Floating Rate or the Adjusted LIBO Rate (including, without
limitation, the Applicable Margin with respect thereto) agreed upon by Borrower
the Lenders providing such additional term loans therefor. With respect to
additional term loan facilities and the Lenders providing the same, to the
extent that the pricing (calculated based on the interest rate margins, upfront
fees paid to such Lenders, original issue discount (calculated based on an
assumed four year life to maturity), and any interest rate floor) applicable to
any such additional term loan facilities is greater than the pricing (calculated
based on the interest rate margin, upfront fees paid to the then existing
Lenders, original issue discount (calculated based on an assumed four year life
to maturity), and the interest rate floor) then applicable to the outstanding
Term A Loans by more than 0.50%, then the interest rate margin and, if
applicable, any interest rate floor for then outstanding Term A Loans shall be
automatically increased to an amount which is 0.50% less than the pricing
(calculated based on the interest rate margins, upfront fees paid to such
Lenders providing additional term loans, original issue discount (calculated
based on an assumed four year life to maturity), and any interest rate floor)
for such additional term loans. In calculating the pricing for any series of
Term A Loans, arrangement fees, underwriting fees, and similar fees that are not
paid to all Lenders or all applicable Lenders shall be disregarded.


SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt.


(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Revolving Credit Maturity Date, and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date and the fifth Business Day after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding and the
proceeds of any such Revolving Loan shall be applied by the Administrative Agent
to repay any Swingline Loans outstanding.


(b)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Term A Lender on each date set forth below the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Section 2.11(d) or 2.18(b)):




40

--------------------------------------------------------------------------------





Date
Amount
December 31, 2020
$187,500
March 31, 2021
$187,500
June 30, 2021
$187,500
September 30, 2021
$187,500
December 31, 2021
$187,500
March 31, 2022
$187,500
June 30, 2022
$187,500
September 30, 2022
$187,500
December 31, 2022
$375,000
March 31, 2023
$375,000
June 30, 2023
$375,000
Term A Maturity Date
The entire unpaid principal amount of
all Term A Loans



; provided if any date set forth above is not a Business Day, then payment shall
be due and payable on the Business Day immediately preceding such date. To the
extent not previously paid, all unpaid Term A Loans shall be paid in full in
cash by the Borrower on the Term A Maturity Date.


(c)Prior to any repayment of any Term Loan Borrowings of any Class, if
applicable, under this Section, the Borrower shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by fax) of such selection not later
than noon, New York time, three (3) Business Days before the scheduled date of
such repayment. Each repayment of a Term Loan Borrowing of any Class shall be
applied ratably to the Loans included in the repaid Term Loan Borrowing.
Repayments of Term Loan Borrowings shall be accompanied by accrued interest on
the amounts repaid.


(d)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(e)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.


(f)The entries made in the accounts maintained pursuant to paragraph (d) or (e)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(g)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.


SECTION 2.11 Prepayment of Loans.


(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (e) of this Section and, if applicable, payment


41

--------------------------------------------------------------------------------





of any break funding expenses under Section 2.16.


(b)In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall prepay the
Revolving Loans, the LC Exposure and the Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in the LC Collateral Account
in an aggregate amount equal to such excess, in accordance with Section
2.06(j)).


(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any other Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, immediately after such Net Proceeds are received by
any other Loan Party or Subsidiary, prepay the Obligations and cash
collateralize the LC Exposure as set forth in Section 2.11(d) below in an
aggregate amount equal to 100% of such Net Proceeds, provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Proceeds, to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties, and certifying that
no Event of Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds specified in
such certificate, provided that to the extent of any such Net Proceeds that have
not been so applied by the end of such 180-day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied.


(d)All prepayments required to be made pursuant to Section 2.11(c) shall be
applied, first to prepay the Term Loans (and in the event Term Loans of more
than one Class shall be outstanding at the time, shall be allocated among the
Term Loans pro rata based on the aggregate principal amounts of outstanding Term
Loans of each such Class) as so allocated, and shall be applied to reduce the
subsequent scheduled repayments of Term Loans of each Class to be made pursuant
to Section 2.10 ratably based on the amount of such scheduled repayments and
second to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Revolving Commitments and third to repay the
outstanding LC Exposure (or, if no such Borrowings are outstanding deposit cash
collateral in the LC Collateral Account in an aggregate amount equal to such
excess in accordance with Section 2.06(j)).


(e)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
fax) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment under this Section: (i)
in the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an CBFR Borrowing, not later than noon, New York time,
on the date of prepayment or (iii) except as provided in Section 2.10(a), in the
case of prepayment of a Swingline Loan, not later than noon, New York time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing or Term Loan shall be in an amount that would be permitted
in the case of an advance of a Borrowing of the same Type as provided in Section
2.02, except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing of any Class shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments to the extent required by to Section 2.16.


SECTION 2.12 Fees.


(a)The Borrower agrees to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding


42

--------------------------------------------------------------------------------





the date on which the Lenders’ Revolving Commitments terminate; it being
understood that the LC Exposure of a Lender shall be included and the Swingline
Exposure of a Lender shall be excluded in the drawn portion of the Revolving
Commitment of such Lender for purposes of calculating the commitment fee.
Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent, including, without limitation, pursuant
to the Fee Letter.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.


SECTION 2.13 Interest.


(a)The Loans comprising each CBFR Borrowing (including each Swingline Loan)
shall bear interest at the CB Floating Rate plus the Applicable Rate.


(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans and Letter of Credit fees shall bear interest at 2%
plus the rate otherwise applicable to such Loans and Letter of Credit fees as
provided in the preceding paragraphs of this Section or Section 2.12(b) or (ii)
in the case of any other amount outstanding hereunder, such amount shall accrue
at 2% plus the rate applicable to CBFR Borrowings.




43

--------------------------------------------------------------------------------





(d)Accrued interest on each Loan (for CBFR Loans, accrued through the last day
of the current calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an CBFR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable CB Floating Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14 Alternate Rate of Interest.


(a)
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:



(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or


(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (B) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
CBFR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.


(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders of each
Class; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders of each Class have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.


(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark


44

--------------------------------------------------------------------------------





Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.


(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.


(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an CBFR Borrowing and (iii) any request by the Borrower for a Eurodollar
Competitive Borrowing shall be ineffective.


SECTION 2.15 Increased Costs.


(a)If any Change in Law shall:impose, modify or deem applicable any reserve,
special deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
orimpose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;
orsubject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.


(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such


45

--------------------------------------------------------------------------------





certificate within ten (10) days after receipt thereof.


(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(c) or (d) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.


SECTION 2.17 Taxes.


(a)Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the


46

--------------------------------------------------------------------------------





Administrative Agent.


(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)
Status of Lenders.



(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is

a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:




47

--------------------------------------------------------------------------------





(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the U.S. is a party (x) with respect to payments of interest under any
Loan Document, an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W- 8BEN-E, as applicable; or


(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C- 2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


g.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with


48

--------------------------------------------------------------------------------





respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


h.Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).


i.Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.


SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.


(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to
3:00 p.m., New York time, on the date when due or the date fixed for any
prepayment hereunder, in immediately available funds, without set-off,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn, Floor L2, Suite IL1-0480, Chicago, IL,
60603-2300, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Unless otherwise provided for herein, if any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.


(b)Any proceeds of Collateral or any payment by or on behalf of any Loan Party
received by the Administrative Agent (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrower), or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
then due to the Administrative Agent, the Swingline Lender and the Issuing Bank
from the Borrower (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and to pay any
amounts owing in respect of Swap Agreement Obligations and Banking Services
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, ratably (with amounts allocated
to the Term Loans of any Class applied to reduce the subsequent scheduled
repayments of the Term Loans of such Class to be made pursuant to Section 2.10
ratably based on the amount of such scheduled repayments), fifth, to pay an
amount to the


49

--------------------------------------------------------------------------------





Administrative Agent equal to one hundred three percent (103%) of the aggregate
LC Exposure, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender from the Borrower or any other Loan Party. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Borrower,
or unless an Event of Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (i) on the expiration date of the Interest Period applicable
thereto, or (ii) in the event, and only to the extent, that there are no
outstanding CBFR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.


Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause sixth if the Administrative Agent
has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.


(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower pursuant to Section 2.03 or 2.05 or a deemed request as provided in
this Section or may be deducted from any deposit account of the Borrower
maintained with the Administrative Agent. The Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans), and that all
such Borrowings shall be deemed to have been requested pursuant to Sections 2.03
or 2.05, as applicable, and (ii) the Administrative Agent to charge any deposit
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.


(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the


50

--------------------------------------------------------------------------------





Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.


(g)The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.


SECTION 2.19 Mitigation Obligations; Replacement of Lenders.


(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender) pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement and other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
in circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section


51

--------------------------------------------------------------------------------





2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.


SECTION 2.20 Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Bank’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;


52

--------------------------------------------------------------------------------







(c)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure and, if applicable, Term
Commitment and Term Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder or under any other Loan Document; provided that, except as otherwise
provided in Section 9.02, this clause (c) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;


(d)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


i.all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Revolving Commitment;


ii.if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;


iii.if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;


iv.
if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause

(i) above, then the fees payable to the Lenders pursuant to Sections 2.12(a) and
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and


v.if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(d), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall not
participate therein).


If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline


53

--------------------------------------------------------------------------------





Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.


In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.


SECTION 2.21 Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.


SECTION 2.22 Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining which tier of the
waterfall, contained in Section 2.18(b), such Banking Services Obligations
and/or Swap Agreement Obligations will be placed.


ARTICLE III


Representations and Warranties


Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees):


SECTION 3.01 Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in


54

--------------------------------------------------------------------------------





equity or at law.


SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, except to the extent
such violation could not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party or any Subsidiary, except Liens created pursuant to the
Loan Documents.


SECTION 3.04 Financial Condition; No Material Adverse Change.


(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended June 30, 2019 reported on by BDO USA LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments all of
which, when taken as a whole, would not be materially adverse.


(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since June 30, 2019.


SECTION 3.05 Properties.


(a)As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party. Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and no default by any party to any such lease
or sublease exists. Each of the Loan Parties and each Subsidiary has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.


(b)Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.


SECTION 3.06 Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.


(b)Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability which, in either case, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party or any Subsidiary (A) has failed to
comply with


55

--------------------------------------------------------------------------------





any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law (B) has become subject to
any Environmental Liability, (C) has received notice of any claim with respect
to any Environmental Liability or (D) knows of any basis for any Environmental
Liability.


(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07 Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (a) all Requirements of Law applicable to it or
its property and (b) all indentures, agreements and other instruments binding
upon it or its property. No Default or Event of Default has occurred and is
continuing.


SECTION 3.08 Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09 Taxes. Except as set forth in Schedule 3.09, each Loan Party and
each Subsidiary has timely filed or caused to be filed all federal, state and
material local. Tax returns and reports (or timely extensions therefor) required
to have been filed and has paid or caused to be paid all federal, state and
material local Taxes required to have been paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan
Party or such Subsidiary, as applicable, has set aside on its books adequate
reserves. No tax liens have been filed and no claims are being asserted with
respect to any such taxes.


SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87 or subsequent
recodification thereof, as applicable) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan.


SECTION 3.11 Disclosure.


(a)The Loan Parties have disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which any Loan Party or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.


(b)As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.


SECTION 3.12 Material Agreements. All material agreements and contracts to which
any Loan Party or any Subsidiary is a party or is bound as of the date of this
Agreement are listed on Schedule 3.12. No Loan Party or any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness,
except, in either case, where such default could not reasonably be expected to
result in


56

--------------------------------------------------------------------------------





a Material Adverse Effect.


SECTION 3.13 Solvency.


(a)Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, taken as a whole; (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, taken
as a whole, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, taken as a whole; and (iv) the Loan
Parties will not have unreasonably small capital, taken as a whole, with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted after the Effective Date.


(b)Loan Parties do not intend to and the Loan Parties do not believe that the
Loan Parties and their Subsidiaries, taken as a whole, will, incur debts beyond
their ability, taken as a whole, to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by any Loan Party or
any such Subsidiary and the timing of the amounts of cash to be payable on or in
respect of their Indebtedness or the Indebtedness of any such Subsidiary.


SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties and their Subsidiaries is adequate and is
customary for companies engaged in the same or similar businesses operating in
the same or similar locations.


SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of each of Borrower’s
Subsidiaries’ authorized Equity Interests, of which all of such issued Equity
Interests are validly issued, outstanding, fully paid and non-assessable (to the
extent such concepts are relevant with respect to such ownership interests), and
owned beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Borrower and each Subsidiary. All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.


SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Secured Parties,
and such Liens constitute perfected and continuing Liens on the Collateral,
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances, to the extent any
such Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (b) Liens perfected only
by possession (including possession of any certificate of title), to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.


SECTION 3.17 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters. All payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or such Subsidiary.


SECTION 3.18 Federal Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit has


57

--------------------------------------------------------------------------------





been used or will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.


SECTION 3.19 Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.


SECTION 3.20 No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.


SECTION 3.21 Anti-Corruption Laws and Sanctions. Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and directors
and, to the knowledge of such Loan Party, its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.


SECTION 3.22 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


SECTION 3.23. Plan Assets; Prohibited Transactions. None of the Loan Parties or
any of their Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.


ARTICLE IV


Conditions


SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):


(a)Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender.


(b)Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal years ending June 30, 2018 and June 30, 2019 and (ii)
satisfactory Projections through June 30, 2022.


(c)Opinions of Counsel. Favorable written legal opinion of Cadwalader,
Wickersham & Taft and applicable local counsel in the jurisdictions of
organization of the Loan Parties addressed to the Administrative Agent and each
of the Lenders, and covering such customary matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent shall reasonably request.




58

--------------------------------------------------------------------------------





(d)Secretary Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization.


(e)Closing Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower and each
other Loan Party, dated as of the Effective Date, after giving effect to the
initial Loans, and the other Transactions hereunder, (i) stating that no Default
has occurred and is continuing, (ii) stating that the representations and
warranties contained in the Loan Documents are true and correct as of such date,
and (iii) certifying as to any other factual matters as may be reasonably
requested by the Administrative Agent.


(f)Approvals. All governmental and third party approvals necessary in connection
with the financing contemplated hereby and the other Transactions, if any, and
the continuing operations of the Loan Parties and their Subsidiaries (including
shareholder approvals, if any) shall have been obtained on terms satisfactory to
the Administrative Agent and shall be in full force and effect.


(g)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.


(h)Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party and
each jurisdiction where assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.


(i)Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness required to be repaid on the
Effective Date and which confirms that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.


(j)Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.


(k)Solvency. The Administrative Agent shall have received a solvency certificate
signed by a Financial Officer dated the Effective Date in form and substance
reasonably satisfactory to the Administrative Agent.


(l)Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.


59

--------------------------------------------------------------------------------







(m)Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.


(n)Insurance. The Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
of this Agreement and Section 4.12 of the Security Agreement.


(o)Due Diligence. The Administrative Agent and its counsel shall have completed
all business and legal due diligence with respect to the Borrower and its
Subsidiaries, including, without limitation, approval of the final corporate
structure, approval of the terms of any agreements with Affiliates, and one or
more meetings with the Borrower’s management team, in each case, the results of
which shall be satisfactory to Administrative Agent in its sole discretion.


(p)USA PATRIOT Act, Etc. (i) The Administrative Agent shall have received, (x)
at least five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, to the extent requested in writing of the Borrower at least ten
(10) days prior to the Effective Date, and (y) a properly completed and signed
IRS Form W-8 or W- 9, as applicable, for each Loan Party, and (ii) to the extent
the Borrower qualify as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied).


(q)Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.


SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) and (c) of this Section.


Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) or (c) of this Section,


60

--------------------------------------------------------------------------------





unless otherwise directed by the Required Lenders, the Administrative Agent may,
but shall have no obligation to, continue to make Loans and the Issuing Bank
may, but shall have no obligation to, issue, amend, renew or extend, or cause to
be issued, amended, renewed or extended, any Letter of Credit for the ratable
account and risk of the Lenders from time to time if the Administrative Agent
believes that making such Loans or issuing, amending, renewing or extending, or
causing the issuance, amendment, renewal or extension of, any such Letter of
Credit is in the best interests of the Lenders.


ARTICLE V


Affirmative Covenants


Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:


SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender, including their
Public-Siders:


(a)within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing acceptable to the Administrative Agent (without a “going concern” or
like qualification, commentary or exception, and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants;


(b)within forty-five (45) days after the end of each fiscal quarter of the
Borrower, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the “Financial
Statements”), a certificate of a Financial Officer in substantially the form of
Exhibit D (i) certifying, in the case of the Financial Statements delivered
under clause (b) above, as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the Financial
Statements accompanying such certificate, and (v) attaching an Account aging
report and a calculation of Accounts that do not constitute Eligible
Receivables;


(d)
[Reserved];



(e)as soon as available, but in any event no later than thirty (30) days after
the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Borrower for each quarter of the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;


61

--------------------------------------------------------------------------------







(f)
[Reserved];



(g)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;


(h)promptly after receipt thereof by the Borrower or any Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by the SEC or such other agency
regarding financial or other operational results of the Borrower or any
Subsidiary thereof;


(i)promptly following any request therefor, (x) such other information regarding
the operations, changes in ownership of Equity Interests, business affairs and
financial condition of any Loan Party or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation; and


(j)promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.


Documents required to be delivered pursuant to Section 5.10(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR) or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such document to it and maintaining its copies of such
documents.


SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:


(a)
the occurrence of any Default;



(b)receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened against any Loan Party or any
Subsidiary that (i) in the good faith estimate of the


62

--------------------------------------------------------------------------------





Borrower could result in damages in excess of $500,000, (ii) alleges criminal
misconduct by any Loan Party or any Subsidiary, (v) alleges the material
violation of, or seeks to impose material remedies under, any Environmental Law
or related Requirement of Law, or seeks to impose material Environmental
Liability or (vi) asserts liability on the part of any Loan Party or any
Subsidiary in excess of $500,000 in respect of any tax, fee, assessment, or
other governmental charge;


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $500,000;


(d)within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment to a Swap Agreement, together
with copies of all agreements evidencing such Swap Agreement or amendment;


(e)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and


(f)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to do so could not be reasonably expected to result in a Material
Adverse Exchange; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and (b)
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.


SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including federal, state and material local Taxes,
before the same shall become delinquent or in default (subject to any notice and
cure period), except (i) as set forth on Schedule 3.09 and (ii) where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, however, that each Loan Party will, and will cause
each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.


SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities and (b)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent) during normal business hours, upon reasonable prior notice, to visit and
inspect its properties, conduct at the Loan Party’s premises field examinations
of the Loan Party’s assets, liabilities, books and records, including examining
and making extracts


63

--------------------------------------------------------------------------------





from its books and records, environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, finances and condition with its
officers and independent accountants (in the presences of its officers), all at
such reasonable times and as often as reasonably requested, provided that unless
an Event of Default exists or the Administrative Agent believes in good faith
that an Event of Default may exist Administrative Agent and the Lenders will not
make the inspections and examinations pursuant to this clause (b) more than once
per year without the prior consent of the Borrower. The Loan Parties acknowledge
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties’ assets for internal use by the Administrative Agent and the Lenders.


SECTION 5.07 Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (a) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (b) perform in all material respects its
obligations under material agreements to which it is a party , except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.


SECTION 5.08 Use of Proceeds.


(a)The proceeds of the Loans and the Letters of Credit will be used only for (i)
working capital and general corporate purposes of the Borrower and its
Subsidiaries, and (ii) to refinance certain Indebtedness existing on the
Effective Date. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions.


(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent that such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or the
European Union, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


SECTION 5.09 Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that, with respect to the Projections, the Loan Parties
will cause the Projections to be prepared in good faith based upon assumptions
believed to be reasonable at the time.


SECTION 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, but no less frequently than annually, information in
reasonable detail as to the insurance so maintained.




64

--------------------------------------------------------------------------------





SECTION 5.11 Reserved.


SECTION 5.12 Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents


SECTION 5.13 Depository Banks. Subject to Section 5.15, each Loan Party will
maintain the Administrative Agent as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.


SECTION 5.14 Additional Collateral; Further Assurances.


(a)Subject to applicable Requirements of Law, each Loan Party will cause each of
its Subsidiaries formed or acquired after the date of this Agreement within
thirty (30) days (or such longer period the Administrative Agent shall approve
in writing) after such formation or acquisition to become a Loan Party by
executing a Joinder Agreement. In connection therewith, the Administrative Agent
shall have received all documentation and other information regarding such newly
formed or acquired Subsidiaries as may be required to comply with the applicable
“know your customer” rules and regulations, including the USA PATRIOT Act. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any Material Real Property located in the U.S.
owned by any Loan Party.


(b)Each Loan Party will cause 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent for the benefit of
the Administrative Agent and the other Secured Parties, pursuant to the terms
and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.


(c)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the delivery of legal
opinions, filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Loan Parties.


(d)With respect to all owned Material Real Property that is acquired after the
Effective Date or that becomes Material Real Property after the Effective Date,
the Loan Parties shall within sixty (60) days thereafter (or such later date as
approved by the Administrative Agent), deliver each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:


(i)
a Mortgage on such property;



(ii)evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s reasonable judgment, to create a valid
and enforceable first priority Lien in favor of the Administrative Agent for the
benefit of itself and the Secured Parties, subject to Permitted Encumbrances;


(iii)
ALTA or other mortgagee’s title policy;





65

--------------------------------------------------------------------------------





(iv)an ALTA survey prepared and certified to the Administrative Agent by a
surveyor reasonably acceptable to the Administrative Agent;


(v)an opinion of counsel in the state in which such real property is located in
form and substance and from counsel reasonably satisfactory to the
Administrative Agent;


(vi)if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
and evidence that flood insurance is in place for the building and contents, all
in form and substance satisfactory to the Administrative Agent;


(vii)if reasonably required by the Administrative Agent, a current appraisal of
the real property prepared by an appraiser reasonably acceptable to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent;


(viii)if required by the Administrative Agent, an environmental assessment of
the real property prepared by an environmental engineer reasonably acceptable to
the Administrative Agent, and accompanied by such reports, certificates, studies
or data as Administrative Agent may reasonably require, which shall all be in
form and substance reasonably satisfactory to the Administrative Agent; and


(ix)such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.


(e)If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof), the Borrower will (i) notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.


SECTION 5.15 Post-Closing Matters.


(a)Within 180 days following the Effective Date (or such later date as the
Administrative Agent may agree it its sole discretion), the Borrower shall
dissolve Stitch Networks.


(b)Within 10 Business Days following the Effective Date (or such later date as
the Administrative Agent may agree it its sole discretion), the Borrower shall
deliver a deposit account control agreement duly executed and delivered by
Silicon Valley Bank, Cantaloupe, and the Administrative Agent with respect to
the Specified SVB Account, which agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent.


(c)Within 60 days following the Effective Date (or such later date as the
Administrative Agent may agree it its sole discretion), the Borrower shall close
its deposit accounts with Silicon Valley Bank (other than the Specified SVB
Account), Avid Bank, and Valley National Bank; and until such accounts are
closed the Borrower shall cause all funds in excess of $100,000 in all such
accounts in the aggregate to be transferred on at least a weekly basis to a
deposit account maintained with the Administrative Agent.


(d)Within 120 days following the Effective Date (or such later date as the
Administrative Agent may agree it its sole discretion), the Borrower shall close
the Specified SVB Account; and until such accounts are closed the Borrower shall
cause all funds in excess of $5,000,000 in the Specified SVB Account in the
aggregate to be transferred on at least a weekly basis to a deposit account
maintained with the Administrative Agent.


(e)The Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent, not later than 60 days following the Effective Date (or
such later date as the Administrative Agent may agree it its sole


66

--------------------------------------------------------------------------------





discretion), a collateral access agreement with respect to its headquarters
location and such other locations as required by the Security Agreement.


(f)Within 45 days following the Effective Date (or such later date as the
Administrative Agent may agree it its sole discretion), the Borrower shall
deliver such insurance endorsements as is required by the terms of the Loan
Documents, including, without limitation a lenders’ loss payable endorsement.


(g)Within five (5) Business Days after the Effective Date (or such later date as
the Administrative Agent may agree in writing in its discretion), the
Administrative Agent shall have received the certificates representing the
Equity Interests pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.


ARTICLE VI


Negative Covenants
Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:


SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:


(a)the Secured Obligations;


(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01
(excluding, however, following the making of the initial Loan hereunder, the
Indebtedness to be repaid with the proceeds of such Loans as indicated on
Schedule 6.01) and any extensions, renewals, refinancings and replacements of
any such Indebtedness in accordance with clause (f) hereof;


(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;


(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;


(e)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$5,000,000 at any time outstanding;


(f)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (e) and (i) hereof (such Indebtedness
being referred to herein


67

--------------------------------------------------------------------------------





as the “Original Indebtedness”); provided that (i) such Refinance Indebtedness
does not increase the principal amount or interest rate of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary, (iii)
no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness (other than fees and
interest) are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;


(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(h)Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;


(i)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$500,000 at any time outstanding;


(j)other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount not exceeding $1,000,000 at any time outstanding; and


(k)earn-outs in connection with Permitted Acquisitions.


SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:


(a)
Liens created pursuant to any Loan Document;



(b)
Permitted Encumbrances;



(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;


(d)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, and (iii) such Liens
shall not apply to any other property or assets of the Borrower or any
Subsidiary;


(e)any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the


68

--------------------------------------------------------------------------------





Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;


(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;


(g)
Liens arising out of Sale and Leaseback Transactions permitted by Section 6.06;



(h)Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;


(i)non-exclusive licenses or sublicenses (including the provision of software
under an open source license) of Intellectual Property permitted by this
Agreement (so long as any such Lien does not secure any Indebtedness) and do not
interfere in any material respect with the rights and remedies of the
Administrative Agent; and


(j)leasing or licensing of fixed asset Inventory to third parties in the
ordinary course of business.


SECTION 6.03 Fundamental Changes.


(a)No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or otherwise Dispose of all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Subsidiary of the Borrower may merge into the
Borrower in a transaction in which the Borrower is the surviving entity, (ii)
any Loan Party (other than the Borrower) may merge into any other Loan Party in
a transaction in which the surviving entity is a Loan Party, (iii) any
Subsidiary that is not a Loan Party may merge into a Loan Party so long as such
Loan Party is the surviving entity, (iv) any Subsidiary may merge into a Person
that is not a Loan Party if after giving effect to such merger, such Person
becomes a wholly-owned Subsidiary of the Borrower and a Loan Party in accordance
with Section .14 below and if such merger constitutes a Permitted Acquisition,
and (v) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.


(b)No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related thereto.


(c)No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Effective Date.


(d)No Loan Party will change the accounting basis upon which its financial
statements are prepared.


(e)No Loan Party will change the tax filing elections it has made under the
Code.


(f)No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.




69

--------------------------------------------------------------------------------





SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:


(a)Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties;


(b)
investments in existence on the date hereof and described in Schedule 6.04;



(c)investments by the Borrower and the Subsidiaries in Equity Interests in their
respective Subsidiaries, provided that (i) any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Security Agreement (subject to the
limitations applicable to Equity Interests of a Foreign Subsidiary referred to
in Section 5.14) and (ii) the aggregate amount of investments by Loan Parties in
Subsidiaries that are not Loan Parties shall not exceed $1,000,000 at any time
outstanding (in each case determined net of any returns on capital but without
regard to any write-downs or write-offs);


(d)loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that (i) to the
extent any such loans and advances made by a Loan Party is evidenced by a
promissory note, such promissory note shall be pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding Guarantees
permitted under the proviso of Section 6.04(e)) shall not exceed $1,000,000 at
any time outstanding (in each case determined net of any cash payments of
principal thereon but without regard to any write-downs or write-offs);


(e)Guarantees constituting Indebtedness permitted by Section 6.01, provided that
the aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party (together with outstanding
intercompany loans permitted under clause (ii) of the proviso to Section
6.04(d)) shall not exceed $1,000,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);


(f)loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $250,000 in the aggregate at any one time outstanding;


(g)notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;


(h)
investments in the form of Swap Agreements permitted by Section 6.07;



(i)investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any
Subsidiary (including in connection with a Permitted Acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;


(j)investments received in connection with the disposition of assets permitted
by Section 6.05;


(k)investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;


70

--------------------------------------------------------------------------------







(l)customary Guarantees in connection with asset sales and other asset
dispositions permitted hereunder and in connection with operating leases
permitted hereunder (but not with respect of Indebtedness), including
indemnification obligations and parent guarantees with respect to such leases;


(m)
Permitted Acquisitions; and



(n)additional investments (other than Acquisitions) in an amount not to exceed
(i) $2,000,000 in the aggregate after the Effective Date and prior to the first
anniversary of the Effective Date and (ii) $5,000,000 in the aggregate after the
Effective Date.


SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise Dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.03 or Section 6.04),
except:


(a)Dispositions of (i) Inventory in the ordinary course of business and (ii)
used, obsolete, worn out or surplus Equipment or property in the ordinary course
of business;


(b)transfers of assets (i) among Loan Parties and (ii) by any Subsidiary that is
not a Loan Party to any Loan Party or other Subsidiary;


(c)sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;


(d)
sales, transfers and dispositions of Permitted Investments;



(e)
Sale and Leaseback Transactions permitted by Section 6.06;



(f)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;


(g)non-exclusive licensing of Intellectual Property in the ordinary course of
business that does not interfere in any material respect with the business of
the Loan Parties or the rights and remedies of the Administrative Agent with
respect to such Intellectual Property; and


(h)sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed $1,000,000
during any fiscal year of the Borrower; provided that all sales, transfers,
leases and other dispositions permitted under this Section 6.05 (other than
those permitted by paragraphs (b), (d) and (f) above) shall be made for fair
value and for at least 75% cash consideration.


SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”).


SECTION 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to


71

--------------------------------------------------------------------------------





fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.


SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.


(a)No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (iii) the Borrower may make Restricted
Payments, not exceeding $500,000 during any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, and (iv) the Borrower may buy
back for cash its outstanding Series A Preferred Stock in an amount not to
exceed $3,000,000 in the aggregate per fiscal year so long as (A) no Default or
Event of Default exists before and immediately after giving effect to such
buyback, (B) after giving pro forma effect to such buyback, the Borrower would
be in compliance with the financial covenants in Section 6.12, and (C) the
Borrower has delivered to the Administrative Agent a certificate signed by its
chief financial officer certifying that the foregoing conditions have been
satisfied together with calculations demonstrating compliance with clause (B).


(b)No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:


(i)
payment of Indebtedness created under the Loan Documents;



(ii)payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;


(iii)
refinancings of Indebtedness to the extent permitted by Section 6.01; and



(iv)payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.


SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04(f), (g) the payment of reasonable fees to directors
of the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, including equity compensation, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or its Subsidiaries in the ordinary course
of business, and (h) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by the
Borrower’s board of directors.


SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly


72

--------------------------------------------------------------------------------





or indirectly enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.


SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, or (b) its charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, to the extent any such amendment, modification or waiver
would be adverse to the Lenders.


SECTION 6.12 Financial Covenants.


(a)Adjusted Quick Ratio. The Borrower will not permit the Adjusted Quick Ratio,
at any time during any period set forth below, to be less the ratio set forth
below opposite such period:


Period
Ratio
Effective Date through and including September 30, 2020,
2.00 to 1.00
October 1, 2020, through and including December 31, 2020
2.50 to 1.00
January 1, 2021, through and including March 31, 2021
2.75 to 1.00
April 1, 2021, through and including December 30, 2021
3.00 to 1.00



(b)Total Leverage Ratio. Commencing with the fiscal quarter ending December 31,
2021, the Borrower will not permit the Total Leverage Ratio, on the last day of
any fiscal quarter, to be greater than 3.00 to 1.00.


SECTION 6.13 Stitch Networks. Until dissolved in accordance with Section 5.15 of
this Agreement, (a) Stitch Networks shall not conduct any operations (other than
to the extent necessary to complete the dissolution process) or maintain any
material assets and (b) none of the Loan Parties shall transfer any assets to
Stitch Networks or otherwise make any investments in Stitch Networks.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or


73

--------------------------------------------------------------------------------





at a date fixed for prepayment thereof or otherwise;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;


(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made (it being understood and agreed that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects);


(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.14 or in Article VI;


(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d)), and such failure shall continue unremedied for a period of (i) 10
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Section 5.01,
5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.13, or 5.15 of
this Agreement or (ii) 30 days after the earlier of any Loan Party’s knowledge
of such breach or notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;


(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;


(i)any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of


74

--------------------------------------------------------------------------------





creditors or (vi) take any action for the purpose of effecting any of the
foregoing;


(j)any Loan Party or any Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;


(k)
one or more judgments for the payment of money in an aggregate amount in excess
of

$1,500,000 in excess of insurance coverage therefor (as provided by an
underwriter acceptable to Administrative Agent, where such underwriter has
admitted coverage in writing, and such insurance coverage otherwise fully
complies in all respects with this Agreement) shall be rendered against any Loan
Party, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary to enforce any such judgment or any Loan Party or any Subsidiary
shall fail within thirty (30) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal and being appropriately contested in good
faith by proper proceedings diligently pursued;


(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $1,500,000 for all periods;


(m)
a Change in Control shall occur;



(n)the occurrence of any “event of default”, as defined in any Loan Document
(other than this Agreement), or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;


(o)the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Guarantor shall fail to comply with any of the terms or provisions of the
Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under the Loan Guaranty
or any Obligation Guaranty to which it is a party, or shall give notice to such
effect, including, but not limited to notice of termination delivered pursuant
to Section 10.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;


(p)except as permitted by the terms hereof of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;


(q)any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;


(r)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or


(s)any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $1,000,000;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the


75

--------------------------------------------------------------------------------





following actions, at the same or different times: (i) terminate the Commitments
(including the Swingline Commitment), whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in the case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments (including the Swingline Commitment) shall automatically terminate
and the principal of the Loans then outstanding, and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower. Notwithstanding the
foregoing, the Administrative Agent’s remedies with respect to clause (ii) above
shall include, upon request of the Required Lenders, the right to the
appointment of a receiver for any properties and assets of the Loan Parties (to
the extent such Loan Parties’ properties and assets secure the Obligations), and
each Loan Party hereby consents to such right and such appointment and hereby
waives any objection each Loan Party may have thereto or the right to have a
bond or security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, and at the request of the Required
Lenders shall, increase the rate of interest applicable to the Loans and other
Obligations as set forth in this Agreement and exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.


ARTICLE VIII


The Administrative Agent


SECTION 8.01 Authorization and Action.


(a)Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and Issuing Bank authorizes the Administrative Agent
to take such actions as agent on its behalf and to exercise such powers under
this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute and enforce any Collateral Document governed by the laws of
such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.


(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner


76

--------------------------------------------------------------------------------





satisfactory to it from the Lenders and the Issuing Bank with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any other Loan Party, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.


(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:


(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank, any other Secured Party or holder
of any other obligation other than as expressly set forth herein and in the
other Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and


(ii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;


(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non- appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.


(e)Any Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.


(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent


77

--------------------------------------------------------------------------------





(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and


(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, Issuing Bank and each other Secured Party to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.


The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.


SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc.


(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.


(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or


78

--------------------------------------------------------------------------------





genuineness of any Loan Document or any other agreement, instrument or document,
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent, or (vi) the creation, perfection or priority of Liens on
the Collateral.


(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).


SECTION 8.03 Posting of Communications.


(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other Electronic System chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).


(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Bank and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Bank and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.


(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT,


79

--------------------------------------------------------------------------------





ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


(d)Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.


(e)Each of the Lenders, each of the Issuing Bank and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.


(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.


SECTION 8.04 The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.


SECTION 8.05 Successor Administrative Agent.


(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York or an
Affiliate of any such bank. In either case, such appointment shall be subject to
the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor


80

--------------------------------------------------------------------------------





Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.


(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Security Document, including any
action required to maintain the perfection of any such security interest), and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.


SECTION 8.06 Acknowledgements of Lenders and Issuing Bank.


(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, any Co-Documentation Agent, or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent, any Co-Documentation Agent, or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non- public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.


(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the


81

--------------------------------------------------------------------------------





Administrative Agent or the Lenders on the Effective Date or the effective date
of any such Assignment and Assumption or any other Loan Document pursuant to
which it shall have become a Lender hereunder.


(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.


SECTION 8.07 Collateral Matters.


(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.


(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.


(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain


82

--------------------------------------------------------------------------------





any portion of the Collateral.


SECTION 8.08 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.


SECTION 8.09 Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset


83

--------------------------------------------------------------------------------





Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,


(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-

14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
none of the Administrative Agent, or any Arranger, any Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).


(c)The Administrative Agent and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing


SECTION 8.10 Flood Laws. JPM has adopted internal policies and procedures that
address requirements


84

--------------------------------------------------------------------------------





placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). JPM, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, JPM
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.


ARTICLE IX


Miscellaneous


SECTION 9.01 Notices.


(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
communication, as follows:


(i)
if to any Loan Party, to it in care of the Borrower at:



c/o USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA 19355
Attention: Chief Financial Officer
Telephone: 800-633-0340
Fax: 610-989-0344


With a copy to:


Cadwalader, Wickersham & Taft LLP
227 West Trade Street
Charlotte, NC 28202
Attention: Kurt Oosterhouse
Fax No.: 704-348-5200


(ii)if to the Administrative Agent, the Swingline Lender, or JPM in its capacity
as the Issuing Bank, to JPMorgan Chase Bank, N.A. at:


JPMorgan Chase Bank, N.A.
Middle Market Technology Banking
237 Park Avenue, 6th Floor
New York, NY 10017 Attention: Ted Karsos
Email: ted.karsos@jpmorgan.com


(iii)if to any other Lender or Issuing Bank, to it at its address or fax number
set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent


85

--------------------------------------------------------------------------------





provided in paragraph (b) below shall be effective as provided in such
paragraph.


(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent and the applicable Lender.
Each of the Administrative Agent and the Borrower (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by using Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise proscribes, all
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)and
(ii) above, if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day of
the recipient.


(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.


SECTION 9.02 Waivers; Amendments.


(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)Subject to Section 2.14(b), Section 2.14(c) and Section 9.02(c) below,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (unless otherwise expressly provided) or (ii)
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders
(unless otherwise expressly provided); provided that no such agreement shall (A)
increase the Commitment of any Lender without the written consent of such Lender
(including any such Lender that is a Defaulting Lender), (B) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (subject to Section 2.13(c)), or reduce or forgive any interest
or fees payable hereunder (subject to Section 2.13(c)), without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (B)), (C) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of,


86

--------------------------------------------------------------------------------





waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (F)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any Guarantor from its obligation under its Loan
Guaranty or Obligation Guaranty (except as otherwise permitted herein or in the
other Loan Documents), without the written consent of each Lender (other than
any Defaulting Lender), (H) permit any Loan Party to assign its obligations
under the Loan Documents, or (I) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral without the written consent of each Lender (other than any Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Swingline
Lender or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Swingline Lender or the Issuing Bank, as the case may
be (it being understood that any amendment to Section 2.20 shall require the
consent of the Administrative Agent, the Swingline Lender and the Issuing Bank);
provided further that no such agreement shall amend or modify the provisions of
Section 2.07 or any letter of credit application and any bilateral agreement
between the Borrower and the Issuing Bank regarding the Issuing Bank’s Issuing
Bank Sublimit or the respective rights and obligations between the Borrower and
the Issuing Bank in connection with the issuance of Letters of Credit without
the prior written consent of the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Any amendment, waiver
or other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.


(c)The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that the Administrative Agent may, in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$500,000 during any calendar year without the prior written authorization of the
Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrower as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.


(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each


87

--------------------------------------------------------------------------------





Lender” or “each Lender affected thereby,” the consent of the Required Lenders
is obtained, but the consent of other necessary Lenders is not obtained (any
such Lender whose consent is necessary but has not been obtained being referred
to herein as a “Non-Consenting Lender”), then the Borrower may elect to replace
a Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Administrative Agent and the
Issuing Bank shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non- Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrower shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non- Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.


(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03 Expenses; Indemnity; Damage Waiver.


(a)The Loan Parties, jointly and severally, shall pay all (i) reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic System
or Approved Electronic Platform) of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel, professionals and other advisors for
the Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that with
respect to any action brought by the Administrative Agent, any Lender or the
Issuing Bank in connection with the enforcement, collection or protection of its
rights under the Loan Documents, with respect to the payment of legal fees, the
Borrower shall only be responsible for the legal fees one counsel to the
Administrative Agent, the Lenders and the Issuing Bank (and, in the event of any
actual or perceived conflict of interest, one additional counsel to the affected
parties) and appropriate local counsel and regulatory counsel. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:


(A)
appraisals and insurance reviews;





88

--------------------------------------------------------------------------------





(B)field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;


(C)background checks regarding senior management and/or key investors, as deemed
necessary or appropriate in the sole discretion of the Administrative Agent;


(D)Taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;


(E)sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and


(F)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).


(b)The Loan Parties, jointly and severally, shall indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee (subject to
Section 9.03(a)(iii) above), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by a Loan Party or a Subsidiary, or
any Environmental Liability related in any way to a Loan Party or a Subsidiary,
(iv) the failure of a Loan Party to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by such Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by any Loan
Party or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.


(c)Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Swingline Lender and Issuing Bank, and each Related Party of any of
the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of any Loan
Party to do so), ratably according to their respective Applicable Percentage in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans)


89

--------------------------------------------------------------------------------





be imposed on, incurred by or asserted against such Agent Indemnitee in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the Payment in Full
of the Secured Obligations.


(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.


(e)All amounts due under this Section shall be payable not later than five (5)
Business Days after written demand therefor.


SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:


(A)the Borrower, provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;


(C)the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and




90

--------------------------------------------------------------------------------





(D)the Swingline Lender, provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.


(ii)
Assignments shall be subject to the following additional conditions:



(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.


For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Credit Exposure or Commitments, as the case may be or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.


(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and


91

--------------------------------------------------------------------------------





obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.


(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Bank, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 with respect to any participation than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.




92

--------------------------------------------------------------------------------





Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.


SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) increases or reductions of the
Issuing Bank Sublimit of the Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.


(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries


93

--------------------------------------------------------------------------------





or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.


SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, Issuing Bank, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held, and other obligations at
any time owing, by such Lender, such Issuing Bank or any such Affiliate, to or
for the credit or the account of any Loan Party against any and all of the
Secured Obligations owing to such Lender or such Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Loan Parties may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower and the Administrative Agent of such setoff or application;
provided that the failure to give such notice shall not affect the validity of
such setoff or application under this Section. The rights of each Lender,
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may have.


SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.


(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.


(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.


(c)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. federal or New York
state court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided


94

--------------------------------------------------------------------------------





by law. Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.


(d)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same


95

--------------------------------------------------------------------------------





degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.


SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.


SECTION 9.15 Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.


SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.


SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with


96

--------------------------------------------------------------------------------





all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.


SECTION 9.18 No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.


The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.


In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.


SECTION 9.19 Marketing Consent. The Borrower hereby authorizes JPM and its
affiliates (collectively, the “JPM Parties”), at their respective sole expense,
but without any prior approval by the Borrower, to publish such tombstones and
give such other publicity to this Agreement as each may from time to time
determine in its sole discretion. The foregoing authorization shall remain in
effect unless the Borrower notifies JPM in writing that such authorization is
revoked.


SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;


97

--------------------------------------------------------------------------------





and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 9.21 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.


ARTICLE X


Loan Guaranty


SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of


98

--------------------------------------------------------------------------------





determining any obligations of any Loan Guarantor). Each Loan Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
Loan Guaranty apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender that extended any portion of the
Guaranteed Obligations.


SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.


SECTION 10.03    No Discharge or Diminishment of Loan Guaranty.


(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.


(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).


SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person. Each Loan Guarantor confirms that it is
not a surety under any state law and shall not raise any such law as a defense
to its obligations hereunder. The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of


99

--------------------------------------------------------------------------------





the Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty, except to the extent the Guaranteed Obligations have been
Paid in Full. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.


SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party with
respect to the Guaranteed Obligations, or any collateral, until the Loan Parties
and the Loan Guarantors have fully performed all their obligations to the
Administrative Agent, the Issuing Bank and the Lenders.


SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.


SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.


SECTION 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.


SECTION 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.


SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any


100

--------------------------------------------------------------------------------





applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act, Uniform Voidable Transaction Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.


SECTION 10.11    Contribution.


(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement, such Loan
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Loan Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.


(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.


(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.


(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.


(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.


SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.


SECTION 10.13    Keepwell.Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified


101

--------------------------------------------------------------------------------





ECP Guarantor under this Section 10.13 shall remain in full force and effect
until the termination of all Swap Obligations. Each Qualified ECP Guarantor
intends that this Section 10.13 constitute, and this Section 10.13 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


[Signature Page Follows]


102

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


USA TECHNOLOGIES, INC.
By:
/s/ Sean Feeney
Name:
Sean Feeney
Title:
Chief Executive Officer



USAT CAPITAL CORP, LLC
By:
/s/ Sean Feeney
Name:
Sean Feeney
Title:
Chief Executive Officer



CANTALOUPE SYSTEMS, INC.
By:
/s/ Sean Feeney
Name:
Sean Feeney
Title:
Chief Executive Officer



JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Lender,
Swingline Lender and Issuing Bank
By:
/s/ Eleftherios Karsos
Name:
Eleftherios Karsos
Title:
Authorized Officer





103

--------------------------------------------------------------------------------








COMMITMENT SCHEDULE




Lender
Revolving Commitment
Term A Commitment
Commitment
JPMorgan Chase Bank, N.A.
$5,000,000.00
$15,000,000.00
$20,000,000.00
Total
$5,000,000.00
$15,000,000.00
$20,000,000.00









--------------------------------------------------------------------------------





SCHEDULE 3.05


Properties, etc.


(a)
Address of each parcel of real property that is owned or leased by any Loan
Party



(i)
USA Technologies, Inc.:



Principal Office: 100 Deerfield Lane, Suite 300, Malvern, PA 19355
Denver Office: 1550 Wynkoop Street, Suite 2R, Denver CO, 80202
Louisiana Office: 3900 North Causeway Blvd., Suite 925, Metairie, LA 70002


(ii)
USAT Capital Corp, LLC: None.



(iii)
Cantaloupe Systems, Inc.: None.



(b)
Trademarks, tradenames, copyrights, patents and other intellectual property



1.
Patents:



Loan Party
Patent Description
Patent / Application
Number
Issue Date
USA Technologies, Inc.
DYNAMIC IDENTIFICATION INTERCHANGE METHOD FOR EXCHANGING ONE FORM OF
IDENTIFICATION FOR ANOTHER
6,754,641
6/22/2004
USA Technologies, Inc.
METHOD OF CONSTRUCTING A DIGITAL CONTENT PLAY LIST FOR TRANSMISSION AND
PRESENTATION ON A PUBLIC ACCESS ELECTRONIC
TERMINAL
7,805,338
9/28/2010
USA Technologies, Inc.
COMMUNICATION INTERFACE DEVICE FOR MANAGING WIRELESS DATA
TRANSMISSION BETWEEN A VEHICLE AND THE INTERNET
7,003,289
2/21/2006
USA Technologies, Inc.
SYSTEM FOR PROVIDING REMOTE AUDIT, CASHLESS PAYMENT, AND INTERACTIVE TRANSACTION
CAPABILITIES IN A VENDING MACHINE
6,505,095
1/7/2003
USA Technologies, Inc.
POINT OF SALE TERMINAL MOUNTABLE ON A VENDING MACHINE
D543,588
5/29/2007





--------------------------------------------------------------------------------





USA Technologies, Inc.
WIRELESS SYSTEM FOR COMMUNICATING CASHLESS VENDING TRANSACTION DATA AND VENDING
MACHINE AUDIT
DATA TO REMOTE LOCATIONS
7,593,897
9/22/2009
USA Technologies, Inc.
SYSTEM AND METHOD FOR LOCALLY AUTHORIZING
CASHLESS TRANSACTIONS AT POINT OF SALE
7,630,939
12/8/2009
USA Technologies, Inc.
CASHLESS VENDING TRANSACTION MANAGEMENT BY A VEND ASSIST MODE
OF OPERATION
7,076,329
7/11/2006
USA Technologies, Inc.
CASHLESS VENDING TRANSACTION MANAGEMENT BY A VEND ASSIST MODE OF OPERATION
7,693,602
4/6/2010
USA Technologies, Inc.
INTERACTIVE INTERFACE EFFECTUATED VENDING
8,596,529
12/3/2013
USA Technologies, Inc.
CARD READER ASSEMBLY
7,690,495
4/6/2010
USA Technologies, Inc.
CASHLESS VENDING SYSTEM WITH TETHERED PAYMENT INTERFACE
7,464,867
12/16/2008
USA Technologies, Inc.
CASHLESS TRANSACTION PAYMENT MODULE
7,865,430
1/4/2011
USA Technologies, Inc.
DEVICES AND METHODS FOR PROVIDING CASHLESS PAYMENT AND DIAGNOSTICS
FOR VENDING MACHINES
8,373,558
2/12/2013
USA Technologies, Inc.
VENDING APPROVAL SYSTEMS, METHODS, AND APPARATUS
USING CARD READERS
9,159,182
10/13/2015
USA Technologies, Inc.
APPARATUS, SYSTEM, AND METHODS FOR RETROFITTING
VENDING SYSTEMS WITH WIRELESS COMMUNICATION
9,619,795
4/11/2017
USA Technologies, Inc.
VENDING INTERFACE CONTROLLER
1534461
8/28/2015
USA Technologies, Inc.
VENDING INTERFACE CONTROLLER
D727,428
4/21/2015
USA Technologies, Inc.
UNATTENDED RETAIL SYSTEMS, METHODS AND DEVICES FOR LINKING PAYMENTS, LOYALTY,
AND
REWARDS
9,245,269
1/26/2016
USA Technologies, Inc.
VENDING MACHINE SYSTEMS
USING STANDARD INVENTORY CONTROL SYSTEM COMPONENT
8,788,341
7/22/2014





--------------------------------------------------------------------------------





USA Technologies, Inc.
VENDING MACHINE NUTRITIONAL
INFORMATION DISPLAY SYSTEM USING STANDARD INVENTORY CONTROL SYSTEM COMPONENTS
8,583,280
11/12/2013
USA Technologies, Inc.
REFRIGERATED VENDING MACHINE EXPLOITING EXPANDED TEMPERATURE VARIANCE DURING
POWER- CONSERVATION MODE
2001263356
1/13/2005
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED
VENDING MACHINE
PI0111132-9
4/24/2013
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED VENDING MACHINE
2,409,228
3/9/2010
USA Technologies, Inc.
TEMPERATURE CONTROLLER
FOR A REFRIGERATED VENDING MACHINE
1299680
8/2/2017
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED VENDING MACHINE
1299680
8/2/2017
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED
VENDING MACHINE
1299680
8/2/2017
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED VENDING MACHINE
1299680
8/2/2017
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED
VENDING MACHINE
1299680
8/2/2017
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED VENDING MACHINE
1299680
8/2/2017
USA Technologies, Inc.
TEMPERATURE CONTROLLER FOR A REFRIGERATED
VENDING MACHINE
234363
2/13/2006
USA Technologies, Inc.
METHOD AND APPARATUS FOR CONSERVING POWER CONSUMED BY A REFRIGERATED APPLIANCE
UTILIZING AUDIO SIGNAL
DETECTION
7,286,907
10/23/2007





--------------------------------------------------------------------------------





USA Technologies, Inc.
METHOD AND APPARATUS FOR CONSERVING POWER CONSUMED BY A VENDING MACHINE
UTILIZING AUDIO SIGNAL DETECTION
7,856,289
12/21/2010
USA Technologies, Inc.
POWER-CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATIONS
60225149.4
2/20/2008
USA Technologies, Inc.
POWER-CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATIONS
1419425
2/20/2008
USA Technologies, Inc.
POWER-CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATIONS
1419425
2/20/2008
USA Technologies, Inc.
POWER-CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATIONS
1419425
2/20/2008
USA Technologies, Inc.
POWER-CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATIONS
1419425
2/20/2008
USA Technologies, Inc.
POWER-CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATIONS
1419425
2/20/2008
USA Technologies, Inc.
POWER CONSERVATION SYSTEM BASED ON INDOOR/OUTDOOR AND AMBIENT- LIGHT
DETERMINATION
6,801,836
10/5/2004
USA Technologies, Inc.
METHOD AND APPARATUS FOR CONSERVING POWER CONSUMED BY A REFRIGERATED APPLIANCE
UTILIZING DISPENSING
EVENT DATA SIGNALS
6,898,942
5/31/2005
USA Technologies, Inc.
METHOD AND APPARATUS FOR POWER MANAGEMENT CONTROL OF A COMPRESSOR-BASED
APPLIANCE THAT REDUCES ELECTRICAL POWER CONSUMPTION OF AN
APPLIANCE
6,975,926
12/13/2005





--------------------------------------------------------------------------------





USA Technologies, Inc.
METHOD AND APPARATUS FOR POWER MANAGEMENT CONTROL OF A COOLING SYSTEM IN A
CONSUMER ACCESSIBLE APPLIANCE
7,200,467
4/3/2007
USA Technologies, Inc.
METHOD FOR REVALUING A PRIVATE LABEL CARD USING AN ELECTRONIC COMMERCE TERMINAL
(AS AMENDED)
6,684,197
1/27/2004
USA Technologies, Inc.
METHOD OF TRANSACTING AN ELECTRONIC MAIL, AN ELECTRONIC COMMERCE, AND AN
ELECTRONIC BUSINESS TRANSACTION BY AN ELECTRONIC COMMERCE TERMINAL USING A
WIRELESSLY NETWORKED
PLURALITY OF PORTABLE DIGITAL..
6,763,336
7/13/2004
USA Technologies, Inc.
VENDING APPROVAL SYSTEM, METHOD, AND APPARATUS
USING A CARD READER
3039629
10/24/2018
USA Technologies, Inc.
APPARATUS, SYSTEM, AND METHODS FOR RETROFITTING VENDING SYSTEMS WITH
WIRELESS COMMUNICATION
3129960
6/26/2019
USA Technologies, Inc.
SYSTEMS AND METHODS FOR WIRELESS AUTHORIZATION OF TRANSACTIONS WITH MOBILE
PAYMENT DEVICES
9,852,423
12/26/2017
USA Technologies, Inc.
METHOD AND DEVICE OF AUTOMATICALLY DETERMINING A PLANOGRAM IN VENDING
9,972,158
5/15/2018
USA Technologies, Inc.
PERSONAL VENDING
9,898,884
2/20/2018
USA Technologies, Inc.
PORTABLE SECURITY BIN
10,169,980
1/1/2019
USAT Capital Corp, LLC
None
None
None
USA Technologies, Inc.
Remote management of vending machines
US8103380
1/24/2012
USA Technologies, Inc.
Remote diagnosis and repair of vending machine communication failures
US7325728
2/5/2008
USA Technologies, Inc.
Vending machine door monitoring system
US7385504
6/10/2008
USA Technologies, Inc.
Vending machine service scheduling
US7894938
2/22/2011
USA Technologies, Inc.
Vending machine service scheduling taking into account hardness data indicating
importance of minimizing the number of service visits to a vending machine
and/or to the
vending machine’s location
US8311867
11/13/2012





--------------------------------------------------------------------------------





USA Technologies, Inc.
Vending machine service scheduling
US8571705
10/29/2013
USA Technologies, Inc.
Vending machine service scheduling
US9286588
3/15/2016
USA Technologies, Inc.
Antenna housing for a vending
machine
D531626
11/7/2006
USA Technologies, Inc.
Radio antenna
D729214
5/12/2015
USA Technologies, Inc.
Remote management of vending machines
US8103380
1/24/2012



Patent Applications:


Loan Party
Ref. #
Title
CNTRY
Serial #
Filed Date
Patent #
Issue Date
Status
USA
Technologies, Inc.
USE- 714CA
VENDING
APPROVAL
SYSTEM,
METHOD, AND
APPARATUS
USING A CARD
READER
CA
2,921,660
8/27/2014
 
 
PENDIN G
USA
Technologies, Inc.
USE- 716CA
SYSTEMS
AND
METHODS
FOR
SENDING
INFORMATI
ON TO
MOBILE
DEVICES UTILIZING
MOBILE
DEVICE
IDENTIFIERS
CA
2,943,880
4/8/2015
 
 
PENDING
USA
Technologies, Inc.
USE- 717CA
APPARATUS, SYSTEM, AND METHODS FOR RETROFITTING VENDING SYSTEMS WITH WIRELESS
COMMUNICATION
CA
2,943,883
4/8/2015
 
 
PEND ING
USA
Technologies, Inc.
USE- 718CA
SYSTEMS AND METHODS FOR WIRELESS AUTHORIZATI ON OF TRANSACTIONS WITH MOBILE
PAYMENT DEVICES
CA
2,943,884
4/8/2015
 
 
PEND ING





--------------------------------------------------------------------------------





USA
Technologies, Inc.
USE- 718EP
SYSTEMS AND
METHODS FOR WIRELESS AUTHORIZATION OF TRANSACTIONS WITH MOBILE PAYMENT
DEVICES
EP
15718113.2
4/8/2015
 
 
PUBLISHED
USA
Technologies, Inc.
USE- 721CA
UNATTENDED RETAIL SYSTEMS, METHODS, AND DEVICES FOR LINKING PAYMENTS,
LOYALTY, AND REWARDS
CA
2,956,731
9/11/2015
 
 
PENDIN G
USAT
Capital Corp, LLC
None
None
None
None
None
None
None
None
Cantaloupe Systems, Inc.
None
None
None
None
None
None
None
None







Trademarks:


Loan Party
Trademark
Registration Date
Registration Number
USA Technologies, Inc.
USA TECHNOLOGIES
2/23/2016
4,903,734
USA Technologies, Inc.
MORE & Design


N/A
(Pending as of 6/19/2017)


N/A
(Pending as of 6/19/2017)
USA Technologies, Inc.
USALIVE
5/25/2004
2,845,393
USA Technologies, Inc.
INTELLIGENT VENDING
6/16/2009
3,641,380
USA Technologies, Inc.
VM2IQ
8/15/2006
3,130,828
USA Technologies, Inc.
CM2IQ
8/15/2006
3,130,829
USA Technologies, Inc.
ENERGYMISER
5/6/2008
3,424,496
USA Technologies, Inc.
BLUE LIGHT SEQUENCE
12/11/2007
3,352,247
USA Technologies, Inc.
BLUE LIGHT SEQUENCE


N/A (Published as of 6/19/2017)


N/A (Published as of 6/19/2017)
USA Technologies, Inc.
CREATING VALUE
THROUGH INNOVATION
5/8/2012
4,139,315
USA Technologies, Inc.
EPORT CONNECT
7/8/2008
3,462,181





--------------------------------------------------------------------------------





USA Technologies, Inc.
ESUDS
11/18/2008
006428239
USA Technologies, Inc.
ESUDS
6/18/2013
4,354,183
USA Technologies, Inc.
EPORT EDGE
3/23/2010
3,764,912
USA Technologies, Inc.
EPORT MOBILE
6/3/2014
4,542,131
USA Technologies, Inc.
EPORT MOBILE & Design
3/31/2015
4,713,726
USA Technologies, Inc.
EPORT GO
4/15/2014
4,513,884
USA Technologies, Inc.
USA TECHNOLOGIES & DESIGN
2/23/2016
4,903,756
USA Technologies, Inc.
VENDSCREEN
4/7/2015
4,716,736
USA Technologies, Inc.
VENDSCREEN
10/6/2015
4,827,283
USA Technologies, Inc.
SNACKMISER
1/25/2005
2,920,610
USA Technologies, Inc.
VENDINGMISER
10/1/2002
2,628,447
USA Technologies, Inc.
PC EXPRESS
12/18/2001
2,520,390
USA Technologies, Inc.
BUSINESS EXPRESS
6/21/2000
529,642
USA Technologies, Inc.
TRANSACT
7/23/2002
2,598,187
USA Technologies, Inc.
EPORT
3/25/2003
2,700,645
USA Technologies, Inc.
EPORT
N/A
(Allowed as of 6/19/2017)
N/A
(Allowed as of 6/19/2017)
USA Technologies, Inc.
EPORT
6/10/2003
2,724,498
USAT Capital Corp, LLC
None
None
None
Cantaloupe Systems, Inc.
BECAUSE MACHINES CAN’T CRY FOR HELP
6/26/2007
3256437
Cantaloupe Systems, Inc.
BUZZBOX
7/9/2002
2593017
Cantaloupe Systems, Inc.
CANTALOUPE CIRCLE
LOGO (design)
7/10/2007
3260944
Cantaloupe Systems, Inc.
CANTALOUPE SYSTEMS
6/11/2008
5768767
Cantaloupe Systems, Inc.
CANTALOUPE SYSTEMS
(design)
1/2/2007
3192164
Cantaloupe Systems, Inc.
COMPUVEND
11/5/1985
1368742
Cantaloupe Systems, Inc.
OPENVDI
9/2/2014
4597685
Cantaloupe Systems, Inc.
ROUTEMASTER
4/22/1997
2053727
Cantaloupe Systems, Inc.
SEED
8/5/2011
9771461
Cantaloupe Systems, Inc.
SEED
5/3/2011
3954711
Cantaloupe Systems, Inc.
SEED (design)
1/16/2007
3198306
Cantaloupe Systems, Inc.
SEED OFFICE
2/28/2013
11230141
Cantaloupe Systems, Inc.
SEED OFFICE
9/2/2014
4597636
Cantaloupe Systems, Inc.
SEEDCASHLESS
(and design)
10/31/2011
9959883
Cantaloupe Systems, Inc.
SEEDCASHLESS
(and design/logo)
5/29/2012
4148607
Cantaloupe Systems, Inc.
VENDPRO
5/13/2005
2958533
Cantaloupe Systems, Inc.
WAREHOUSE MASTER
6/22/2004
2856013





--------------------------------------------------------------------------------





Domains Names:


USA Technologies, Inc.:
Cantaloupesys.com
coolermiser.com
e-vend.net
energymisers.co.uk
energymisers.com
energymisers.eu
energymisers.net
eport-go.com
eportgo.com
eportmobile.com
esuds.online
snackmiser.com
usatech.com
vendingmiser.com
cint.co
mycanteloupe.com
seedt.com
Shredsafe.co
vendingreceipt.com
vsm2m.net
einteractive.net


USAT Capital Corp, LLC


None


Cantaloupe Systems, Inc.


None


Copyrights:


None




--------------------------------------------------------------------------------





SCHEDULE 3.06
Disclosed Matters
None






--------------------------------------------------------------------------------





SCHEDULE 3.09


Taxes


1.
USA Technologies, Inc.

The Company recorded an accrual for the payment of state and federal income
taxes in the amount of $200,000 as of June 30, 2020.
2.
USAT Capital Corp, LLC

None
3.
Cantaloupe Systems, Inc.:

None






--------------------------------------------------------------------------------





SCHEDULE 3.12


Material Agreements


USA Technologies, Inc.


1.Form of Indemnification Agreement between the Company and each of its officers
and directors (See Exhibit 10.1 to Form 10-Q filed May 15, 2007).


2.USA Technologies, Inc. 2013 Stock Incentive Plan (See Exhibit 10.6 to Form
10-K filed on September 30, 2013).


3.USA Technologies, Inc. 2014 Stock Option Incentive Plan (See Appendix A to the
Company’s Definitive Proxy Statement filed on May 15, 2014).


4.USA Technologies, Inc. 2015 Equity Incentive Plan (See Appendix A to the
Company’s Definitive Proxy Statement filed on May 15, 2015).


5.USA Technologies, Inc. 2018 Equity Incentive Plan (See Appendix A to the
Company’s Definitive Proxy Statement filed on April 2, 2018).


6.First Amendment to the USA Technologies, Inc. 2018 Equity Incentive Plan (See
Exhibit 10.1 to Form 8-K filed May 26, 2020).


7.Employment Separation Agreement and General Releases by and between the
Company and Stephen P. Herbert dated October 17, 2019 (See Exhibit 10.2 to Form
8-K filed October 18, 2019).


8.Employment, Non-Interference, Non-Solicitation, Non-Competition and Invention
Assignment Agreement by and between the Company and Anant Agrawal dated November
9, 2017 (See Exhibit 10.9 to Form 10-K filed October 9, 2019).


9.First Amendment to Employment, Non-Interference, Non-Solicitation,
Non-Competition and Invention Assignment Agreement by and between the Company
and Anant Agrawal dated February 25, 2018 (See Exhibit 10.9.1 to Form 10-K filed
October 9, 2019).


10.Second Amendment to Employment, Non-Interference, Non-Solicitation,
Non-Competition and Invention Assignment Agreement by and between the Company
and Anant Agrawal dated August 7, 2019 (See Exhibit 10.9.2 to Form 10-K filed
October 9, 2019).


11.Restricted Stock Unit Award Agreement, dated May 29, 2020, between the
Company and Anant Agrawal (See Exhibit 10.1 to Form 8-K filed June 3, 2020).


12.Employment Agreement between the Company and Glen E. Goold dated March 2,
2020 (See Exhibit 10.3 to Form 10-Q filed June 24, 2020).


13.Employment Agreement dated March 27, 2019, by and between the Company and
James M. Pollock (See Exhibit 10.1 to Form 8-K filed April 3, 2019).


14.Separation Agreement and Release, dated May 10, 2020, between the Company and
Donald W. Layden, Jr. (See Exhibit 10.1 to Form 8-K filed May 13, 2020).




--------------------------------------------------------------------------------







15.Employment Agreement between the Company and Michael Wasserfuhr dated
February 28, 2020 (See Exhibit 10.2 to Form 10-Q filed June 24, 2020).


16.Employment Agreement, dated May 8, 2020, between the Company and Sean Feeney
(See Exhibit 10.2 to Form 8-K filed May 13, 2020).


17.Non-Qualified Stock Option Agreement, dated May 8, 2020, between the Company
and Sean Feeney (See Exhibit 10.3 to Form 8-K filed May 13, 2020).


18.Independent Contractor Agreement, dated as of June 29, 2020, by and between
the Company and Eugene Cavanaugh (See Exhibit 10.1 to Form 8-K filed July 26,
2020).


19.Non-Qualified Stock Option Agreement, dated as of July 16, 2020, by and
between the Company and Jeff Vogt (See Exhibit 10.1 to Form 8-K filed July 21,
2020).


20.Small Ticket and Deployment Support Incentive Agreement between the Company
and Visa U.S.A. Inc., dated as of October 31, 2017 (See Exhibit 10.1 to Form
10-Q filed February 9, 2018; Portions of this exhibit were redacted pursuant to
a confidential treatment request).


21.Mastercard Acceptance Agreement by and between the Company and Mastercard
International Incorporated (See Exhibit 10.2 to Form 10-Q filed May 15, 2015;
Portions of this exhibit were redacted pursuant to a confidential treatment
request).


22.First Amendment to Mastercard Acceptance Agreement by and between the Company
and Mastercard International Incorporated dated April 27, 2015 (See Exhibit
10.45 to Form 10-K filed September 30, 2015; Portions of this exhibit were
redacted pursuant to a confidential treatment request).


23.Second Amendment to Mastercard Acceptance Agreement by and between the
Company and Mastercard International Incorporated dated July 13, 2015 (See
Exhibit 10.14.2 to Form 10-K filed October 9, 2019).


24.Third Amendment to Mastercard Acceptance Agreement by and between the Company
and Mastercard International Incorporated dated July 17, 2018 (See Exhibit
10.14.3 to Form 10-K filed October 9, 2019).


25.Third Party Payment Processor Agreement dated April 24, 2015 by and among the
Company, JPMorgan Chase Bank, N.A. and Paymentech, LLC (See Exhibit 10.46 to
Form 10-K filed September 30, 2015; Portions of this exhibit were redacted
pursuant to a confidential treatment request).


26.Integrator Amendment (2018) to Third Party Payment Processor Agreement dated
October 22, 2018 by and among the Company, JPMorgan Chase Bank, N.A. and
Paymentech, LLC (See Exhibit 10.15.1 to Form 10-K filed October 9, 2019).


27.Merchant Processing Agreement dated April 6, 2018 by and among Cantaloupe
Systems, Inc., and Heartland Payment Systems, Inc. (See Exhibit 10.16 to Form
10-K filed October 9, 2019).


28.Stock Purchase Agreement dated October 9, 2019 by and between the




--------------------------------------------------------------------------------





Company and Antara Capital Master Fund LP (See Exhibit 10.1 to Form 8-K filed on
October 9, 2019).


29.Financing Agreement by and among the Company, as borrower, its subsidiaries,
as guarantors, Antara Capital Master Fund LP, as lender, and Cortland Capital
Market Services LLC, as administrative agent and collateral agent, dated as of
October 31, 2019 (See Exhibit 10.1 to Form 8-K filed November 1, 2019).


30.Payment Solutions Agreement between the Company, First Data Merchant Services
LLC and Wells Fargo Bank, N.A., dated March 20, 2020 (See Exhibit 10.1 to Form
10-Q filed on June 24, 2020; Portions of this exhibit were redacted pursuant to
a confidential treatment request).


USAT Capital Corp, LLC


None


Cantaloupe Systems, Inc.


All references to “The Company” in this Schedule 3.12 are references to
Cantaloupe Systems, Inc.


1.
The Company is a party to a Business Agreement dated April 28, 2004 with Inovar,
Inc., pursuant to which the Company and Inovar, Inc. have agreed to certain
business terms and conditions related to the manufacture of products by Inovar,
Inc. for the Company.



2.
The Company is a party to a Merchant Application with Heartland Payment Systems
dated April 1, 2009, as amended, which contains business agreements between the
parties.









--------------------------------------------------------------------------------





SCHEDULE 3.14


Insurance


Insurance Maintained by the Company and its Subsidiaries:


Policy #
Policy Term
Writing Company
Coverage Type
35372128
11/01/2019 -
11/01/2020
Federal Insurance Company
Commercial General Liability and Property
73253160
11/01/2019 -
11/01/2020
Federal Insurance
Company
Automobile Liability
79833160
11/01/2019 -
11/01/2020
Federal Insurance Company
Umbrella Liability
71628616
11/01/2019 -
11/01/2020
Federal Insurance Company
Workers Compensation and
Employers’ Liability
35372128
11/01/2019 -
11/01/2020
Federal Insurance Company
Information Network Technology Liability and Cyber Liability







--------------------------------------------------------------------------------





SCHEDULE 3.15


Capitalization and Subsidiaries


USA Technologies, Inc.
Capitalization


1.
Common Stock

•
Authorized: 640,000,000 shares

•
Issued and outstanding: 63,808,481 shares

2.
Preferred Stock

•
Authorized: 1,800,000 shares

•
Issued and outstanding: 0 shares

3.
Series A Convertible Preferred Stock

•
Authorized: 900,000 shares

•
Issued and outstanding: 445,063 shares

4.
Series B Preferred Stock

•
Authorized: 765,000 shares

•
Issued and outstanding: 0 shares

5.Warrants: Issued to Heritage Bank of Commerce, and exercisable for 23,978
shares of common stock at $5 a share until 3/29/2021
6.Stock options - Issued to employees and directors with varying expiration
dates and exercise prices


Subsidiaries
1.
USAT Capital Corp, LLC        Wholly owned by USA Technologies, Inc.

2.
Stitch Networks Corporation    Wholly owned by USA Technologies, Inc.

3.
Cantaloupe Systems, Inc.        Wholly owned by USA Technologies, Inc.



USAT Capital Corp, LLC
Membership Interests
•
100% Units of Limited Liability Company interest - issued to USA Technologies,
Inc.



Cantaloupe Systems, Inc.
Common Stock
•
Authorized 1,000 shares

•
Issued and Outstanding: 1,000 shares - issued to USA Technologies, Inc.



Stitch Networks Corporation
1.
Common Stock

•
Authorized: 17,000,000 Shares

•
Issued and Outstanding: 100,000 shares - issued to USA Technologies, Inc.



2.
Preferred Stock

•
Authorized: 8,391,532 shares

•
Issued and Outstanding: 0 shares





--------------------------------------------------------------------------------







SCHEDULE 6.01
Existing Indebtedness


Capital Leases:


Loan Party
Name of Lessor
Lease Date
Termination Date
Balance at
USA Technologies, Inc.
GreatAmerica (Ricoh MPC3004 & MO4054) - Wells Fargo
11/22/2016
11/22/2021
$7,474.69
USA Technologies, Inc.
Dell Finance (PowerEdge R430 Server)
1/1/2017
1/1/2022
$19,962.73
USA Technologies, Inc.
Dell Finance (Server)
9/30/2017
9/1/2020
$20,403.50
USA Technologies, Inc.
Univest Debt Collection
12/31/2017
11/1/2022
$36,619.74
USA Technologies, Inc.
GreatAmerica (Ricoh C407) Wells Fargo
12/26/2018
11/22/2023
$3,640.60
USA Technologies, Inc.
Stratix (Ricoh Copier)
7/1/2019
9/1/2022
$9,022.54
USAT Capital Corp, LLC
None
None
None
None
Cantaloupe Systems, Inc.
None
None
None
None
Stitch Networks Corporation
None
None
None
None



Promissory Notes:


USA Technologies, Inc.


None


USAT Capital Corp, LLC


None


Cantaloupe Systems, Inc.


1.
Note and Warrant Purchase Agreements by and between Cantaloupe Systems, Inc. and
13 private trusts and individual investors (together with Series A Promissory
Notes and Warrants) dated between April and May of 2016 in the aggregate amount
of $1,150,000.







--------------------------------------------------------------------------------





Borrower
Name of Lender
Original Principal Amount/ Principal Outstanding
Maturity Date
Amount Outstanding
Cantaloupe Systems, Inc.
R&R Trading LTD
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe
Systems, Inc.
Vikram Wasu
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe Systems, Inc.
Robinder Arora
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe
Systems, Inc.
Thianh Lu
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe Systems, Inc.
Phil Nies
$100,000.00
April 1, 2021
$12,500.00
Cantaloupe
Systems, Inc.
Fred Cheng
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe Systems, Inc.
Michael Marett
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe
Systems, Inc.
Arora Living Trust
$500,000.00
April 1, 2021
$31,250.00
Cantaloupe Systems, Inc.
Paul Family Trust
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe
Systems, Inc.
Pietro Bonanno
$50,000.00
April 1, 2021
$6,250.00
Cantaloupe Systems, Inc.
Maribel Gonzales
$25,000.00
April 1, 2021
$1,562.50





2.
Note and Warrant Purchase Agreements by and between Cantaloupe Systems, Inc. and
4 private trusts and individual investors (together with Series B Promissory
Notes and Warrants) dated June 15, 2016 in the aggregate amount of $400,000.



Borrower
Name of Lender
Original Principal Amount/ Principal Outstanding
Maturity Date
Amount Outstanding
Cantaloupe Systems, Inc.
Dilmohan Chadha
$75,000.00
December 15, 2019
$6,250.00
Cantaloupe
Systems, Inc.
Raj Kapany
$100,000.00
December 15, 2019
$8,333.33
Cantaloupe Systems, Inc.
Howard Bailey
$50,000.00
December 15, 2019
$4,166.67
Cantaloupe
Systems, Inc.
Glynne Lewis
$100,000.00
December 15, 2019
$8,333.33





--------------------------------------------------------------------------------





SCHEDULE 6.02


Existing Liens


None






--------------------------------------------------------------------------------





SCHEDULE 6.04


Existing Investments


USA Technologies, Inc.


1.
100,000 shares (100% of issued and outstanding) in Stitch Networks Corporation

2.
1,000 shares (100% of issued and outstanding) in Cantaloupe Systems, Inc.

3.
100% of membership interests in USAT Capital Corp, LLC



USAT Capital Corp, LLC


None


Cantaloupe Systems, Inc.


None




--------------------------------------------------------------------------------





SCHEDULE 6.10


Existing Restrictions


None




--------------------------------------------------------------------------------







EXHIBIT A
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees [and swingline
loans] included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.Assignor:    ____________________________________________________


2.Assignee:    ____________________________________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.Borrower:    ____________________________________________________


4.Administrative Agent:_________________________, as the administrative agent
under the Credit
Agreement


5.
Credit Agreement: The Credit Agreement dated as of August 14, 2020 among USA
Technologies, Inc., a Pennsylvania corporation, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders, and the
other parties thereto



1Select as applicable.






--------------------------------------------------------------------------------





6.Assigned Interest:




Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
 
 
$
$
 
 
$
$
 





Effective Date:              , 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:_________________________
Name:_______________________
Title:________________________




ASSIGNEE


[NAME OF ASSIGNEE]


By:_________________________
Name:_______________________
Title:________________________
    


    
2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)
3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------









[Consented to and]4 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent[, Issuing Bank and Swingline Lender]
By: _________________________
Name:_______________________
Title:________________________    




[Consented to:]5 


[NAME OF RELEVANT PARTY]


By:_________________________    
Name:_______________________
Title:________________________
    








































4To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.
5To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.




--------------------------------------------------------------------------------







ANNEX 1 to ASSIGNMENT AND ASSUMPTION


Credit Agreement dated as of August 14, 2020 among USA Technologies, Inc., a
Pennsylvania corporation, the other Loan Parties, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and each lender from time to time party
thereto


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
Subsidiary or Affiliate, or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments.From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.


Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor




--------------------------------------------------------------------------------





by Electronic Signature (as defined in the Credit Agreement) or delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any Electronic System (as defined in the Credit Agreement) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
























































--------------------------------------------------------------------------------







EXHIBIT B


FORM OF BORROWING REQUEST


USA TECHNOLOGIES, INC.


Borrowing Request                                Date: [________________], 20
         

--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A.
Middle Market Servicing
10 South Dearborn, Floor L2
Suite IL1-0480
Chicago, IL, 60603-2300
Email: jpm.agency.cri@jpmorgan.com
Attn: Katy Tyler
Fax No: (844) 490-5663


Ladies and Gentlemen:


This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement dated as of August 14, 2020 (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”) among USA
TECHNOLOGIES, INC. (the “Borrower”), the other Loan Parties, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”)for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Borrowing Request have the meanings ascribed
thereto in the Agreement. The Borrower represents that, as of this date, the
conditions precedent set forth in Section 4.02 are satisfied.


1.
The Borrower hereby notifies Administrative Agent of its request for the
following Borrowing:



(1)[Revolving] [Term Loan] Borrowing
(2)Aggregate Amount of the [Revolving] [Term Loan] Borrowing:
$[____________________]
(3)Name of the applicable Borrower: USA TECHNOLOGIES, INC.
(4)Borrowing Date of the Borrowing (must be a Business Day):
[____________________]
(5)The Borrowing shall be a [________] CBFR Borrowing or [______] Eurodollar
Borrowing
(6)If a Eurodollar Borrowing, the duration of Interest Period:


One Month        [____________]    Three Months         [____________]


Six Months        [____________]


USA TECHNOLOGIES, INC.


By:_________________________
Name:_______________________
Title:________________________
        








--------------------------------------------------------------------------------





EXHIBIT C-1




[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of August 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among USA Technologies, Inc., a Pennsylvania corporation (the
“Borrower”), the other Loan Parties, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and each lender from time to time party
thereto.




Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: _________________________
Name:_______________________
Title:________________________
        




Date:_____________ , 20[____]




--------------------------------------------------------------------------------





EXHIBIT C-2




[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of August 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among USA Technologies, Inc., a Pennsylvania corporation (the
“Borrower”), the other Loan Parties, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and each lender from time to time party
thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By: _________________________
Name:_______________________
Title:________________________    


        




Date:_____________ , 20[____]
        


        






--------------------------------------------------------------------------------





EXHIBIT C-3




[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of August 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among USA Technologies, Inc., a Pennsylvania corporation (the
“Borrower”), the other Loan Parties, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and each lender from time to time party
thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole Beneficial Owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
Beneficial Owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By: _________________________
Name:_______________________
Title:________________________    


        




Date:_____________ , 20[____]






--------------------------------------------------------------------------------







EXHIBIT C-4




[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of August 14, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among USA Technologies, Inc., a Pennsylvania corporation (the
“Borrower”), the other Loan Parties, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and each lender from time to time party
thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole Beneficial Owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s Beneficial Owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: _____________________
Name:___________________
Title:____________________    


        




Date:_____________ , 20[____]






--------------------------------------------------------------------------------







EXHIBIT D




COMPLIANCE CERTIFICATE


To:    The Lenders party to the
Credit Agreement described below


This Compliance Certificate (“Certificate”), for the period ended __________ __,
20__, is furnished pursuant to that certain Credit Agreement dated as of August
14, 2020 (as amended, modified, renewed or extended from time to time, the
“Agreement”) among USA Technologies, Inc., a Pennsylvania corporation (the
“Borrower”), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders and as the Issuing
Bank and Swingline Lender. Unless otherwise defined herein, capitalized terms
used in this Certificate have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.
I am the [            ] of the Borrower and I am authorized to deliver this
Certificate on behalf of the Borrower and its Subsidiaries;



2.
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the compliance of the Borrower
and its Subsidiaries with the Agreement during the accounting period covered by
the attached financial statements (the “Relevant Period”);



3.
The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrower’s annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;



4.
The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;



5.
I hereby certify that, except as set forth below, no Loan Party has changed (i)
its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement;



6.
The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that any such representation or warranty specifically
refers to an earlier date, in which case it is true and correct in all material
respects only as of such earlier date, and (ii) that any representation or
warranty which is subject to any materiality qualifier is true and





--------------------------------------------------------------------------------





correct in all respects;


7.
Schedule I attached hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct; and



8.
Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.



9.
Schedule III hereto contains an Account aging report and a calculation of
Accounts that do not constitute Eligible Receivables.



Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:


__________________________________________________________________________________
__________________________________________________________________________________
__________________________________________________________________________________


The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of ,.




________________________


By:_____________________
Name:___________________
Title:____________________


        




































--------------------------------------------------------------------------------









Schedule I to Compliance Certificate


Compliance as of __________, ____with Provisions of and of the Agreement




--------------------------------------------------------------------------------





Schedule II to Compliance Certificate
Borrower’s Applicable Rate Calculation




--------------------------------------------------------------------------------







Schedule III to Compliance Certificate
A/R Aging Report








--------------------------------------------------------------------------------







EXHIBIT E


JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [    ], is entered into
between ___________________________, a____________(the “New Subsidiary”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement dated as of August
14, 2020 (as the same may be amended, modified, extended or restated from time
to time, the “Credit Agreement”) among USA Technologies, Inc., a Pennsylvania
corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent for the Lenders. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:


1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement, and (c)
all of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 and 10.13
of the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.


2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.


3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:
_______________________________
_______________________________
_______________________________


4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.This Agreement may be executed in any number of counterparts, each of which
when so




--------------------------------------------------------------------------------





executed and delivered shall be an original, but all of which together shall
constitute one and the same instrument.


6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:________________    
Name:______________
Title:_______________


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent


By:________________
Name:______________
Title:_______________
















